 

Exhibit 10.5

 

 

 

 

 

 

 

 

 

 

 

 

ONE GATEWAY CENTER
NEWTON, MASSACHUSETTS

 

OFFICE BUILDING LEASE

 

 

 

Tenant: Acer Therapeutics Inc.

Landlord: Gateway Realty Trust

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.0

 

 

REFERENCE DATA

 

1

 

 

 

 

 

 

 

2.0

 

 

DESCRIPTION OF PREMISES

 

3

 

 

 

 

2.1

 

Premises.

 

3

 

 

 

 

2.2

 

Appurtenant rights.

 

3

 

 

 

 

2.3

 

Reservations.

 

3

 

 

 

 

 

 

 

 

 

 

3.0

 

 

TERM OF LEASE

 

3

 

 

 

 

3.1

 

Term.

 

3

 

 

 

 

 

 

 

 

 

 

4.0

 

 

TAKING OCCUPANCY

 

3

 

 

 

 

4.1

 

Occupancy As Is.

 

3

 

 

 

 

4.2

 

Delivery of Possession.

 

4

 

 

 

 

 

 

 

 

 

 

5.0

 

 

USE OF PREMISES

 

4

 

 

 

 

5.1

 

Permitted Use.

 

4

 

 

 

 

5.2

 

Prohibited Uses.

 

4

 

 

 

 

5.3

 

Licenses and Permits.

 

5

 

 

 

 

 

 

 

 

 

 

6.0

 

 

RENT

 

5

 

 

 

 

6.1

 

Annual Base Rent.

 

5

 

 

 

 

6.2

 

Security Deposit.

 

5

 

 

 

 

6.3

 

Taxes.

 

6

 

 

 

 

6.4

 

Operating Expenses.

 

6

 

 

 

 

6.5

 

Intentionally Omitted.

 

7

 

 

 

 

6.6

 

Late Payment Charge.

 

7

 

 

 

 

6.7

 

Books and Records.

 

7

 

 

 

 

 

 

 

 

 

 

7.0

 

 

UTILITIES AND LANDLORD'S SERVICES

 

8

 

 

 

 

7.1

 

Electricity.

 

8

 

 

 

 

7.2

 

Water and Sewer Charges.

 

8

 

 

 

 

7.3

 

Heat and Air Conditioning.

 

9

 

 

 

 

7.4

 

Additional Heat and Air Conditioning Services.

 

9

 

 

 

 

7.5

 

Elevator Service.

 

9

 

 

 

 

7.6

 

Cleaning.

 

9

 

 

 

 

7.7

 

Repairs and Other Services.

 

9

 

 

 

 

7.8

 

Interruption or Curtailment of Services.

 

9

 

 

 

 

 

 

 

 

 

 

8.0

 

 

MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

 

10

 

 

 

 

8.1

 

Changes or Alterations by Landlord.

 

10

 

 

 

 

8.2

 

Alterations and Improvements by Tenant.

 

10

 

 

 

 

8.3

 

Tenant's Contractors - Mechanics' and Other Liens - Standard of Tenant's
Performance - Compliance with Laws.

 

10

 

 

 

 

8.4

 

Fixtures, Equipment and Improvements - Removal by Tenant.

 

11

 

 

 

 

8.5

 

Repairs by Tenant.

 

11

 

 

 

 

8.6

 

Locks.

 

11

 

 

 

 

8.7

 

Tenant's Improvements and Condition of Premises at Termination.

 

11

 

 

 

 

 

 

 

 

 

 

9.0

 

 

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

12

 

 

 

 

9.1

 

Insurance.

 

12

 

 

 

 

9.2

 

Additional Insureds.

 

13

 

 

 

 

9.3

 

Certificates of Insurance.

 

13

 

 

 

 

9.4

 

Tenant's Compliance.

 

13

i

--------------------------------------------------------------------------------

 

 

 

 

 

9.5

 

Indemnification.

 

13

 

 

 

 

9.6

 

Property of Tenant.

 

14

 

 

 

 

9.7

 

Landlord's Liability.

 

14

 

 

 

 

9.8

 

Waiver of Subrogation.

 

14

 

 

 

 

9.9

 

Massachusetts Turnpike Authority.

 

15

 

 

 

 

 

 

 

 

 

 

10.0

 

 

ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

 

15

 

 

 

 

 

 

 

 

11.0

 

 

MISCELLANEOUS COVENANTS

 

18

 

 

 

 

11.1

 

Rules and Regulations.

 

18

 

 

 

 

11.2

 

Nuisance.

 

19

 

 

 

 

11.3

 

Access to Premises.

 

19

 

 

 

 

11.4

 

Accidents to Sanitary and other Systems.

 

19

 

 

 

 

11.5

 

Signs, Blinds and Drapes.

 

19

 

 

 

 

11.6

 

Estoppel Certificate.

 

20

 

 

 

 

11.7

 

Requirements of Law - Fines and Penalties.

 

20

 

 

 

 

11.8

 

Floor Loading.

 

20

 

 

 

 

11.9

 

Tenant's Access.

 

20

 

 

 

 

11.10

 

Survival

 

20

 

 

 

 

 

 

 

 

 

 

12.0

 

 

PARKING

 

20

 

 

 

 

 

 

 

 

13.0

 

 

CASUALTY

 

21

 

 

 

 

 

 

 

 

14.0

 

 

CONDEMNATION - EMINENT DOMAIN

 

22

 

 

 

 

 

 

 

 

15.0

 

 

DEFAULT

 

23

 

 

 

 

15.1

 

Conditions of Limitation - Re-entry - Termination.

 

23

 

 

 

 

15.2

 

Damages - Termination.

 

23

 

 

 

 

15.3

 

Fees and Expenses.

 

24

 

 

 

 

15.4

 

Landlord's Remedies Not Exclusive.

 

25

 

 

 

 

15.5

 

Grace Period.

 

25

 

 

 

 

 

 

 

 

 

 

16.0

 

 

ABANDONED PROPERTY

 

25

 

 

 

 

 

 

 

 

17.0

 

 

SUBORDINATION

 

25

 

 

 

 

 

 

 

 

18.0

 

 

QUIET ENJOYMENT

 

26

 

 

 

 

 

 

 

 

19.0

 

 

ENTIRE AGREEMENT - WAIVER - SURRENDER

 

26

 

 

 

 

19.1

 

Entire Agreement.

 

26

 

 

 

 

19.2

 

Waiver by Landlord and Tenant.

 

26

 

 

 

 

19.3

 

Surrender.

 

26

 

 

 

 

 

 

 

 

 

 

20.0

 

 

INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

26

 

 

 

 

 

 

 

 

21.0

 

 

LANDLORD'S CONSENT

 

27

 

 

 

 

 

 

 

 

22.0

 

 

RIGHT TO RELOCATE

 

27

 

 

 

 

 

 

 

 

23.0

 

 

BILLS AND NOTICES

 

28

 

 

 

 

 

 

 

 

24.0

 

 

HOLDOVER

 

28

 

 

 

 

 

 

 

 

25.0

 

 

NO OPTION

 

28

 

 

 

 

 

 

 

 

26.0

 

 

PARTIES BOUND - SEIZIN OF TITLE

 

28

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

 

27.0

 

 

MISCELLANEOUS

 

29

 

 

 

 

27.1

 

Separability.

 

29

 

 

 

 

27.2

 

Independent Covenants.

 

29

 

 

 

 

27.3

 

Captions.

 

29

 

 

 

 

27.4

 

Landlord or Tenant.

 

29

 

 

 

 

27.5

 

Broker.

 

29

 

 

 

 

27.6

 

Governing Law.

 

29

 

 

 

 

27.7

 

Assignment of Lease and/or Rents.

 

29

 

 

 

 

27.8

 

Notice of Lease.

 

30

 

 

EXHIBITS

 

 

 

 

 

 

 

A - Lease Plan

 

 

 

 

 

 

B - Cleaning Services

 

 

 

 

 

 

C - Rules and Regulations

 

 

 

 

 

 

D - Work Letter

 

 

 

 

 

 

E - Building Standard Construction Items

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

THIS LEASE made this March 6, 2018 between Commonwealth Development LLC
(formerly Commonwealth Development Group LLC), as TRUSTEE of the GATEWAY REALTY
TRUST, a Massachusetts nominee trust, under an Amended and Restated Declaration
of Trust dated as of November 30, 1998 (amending and restating a Declaration of
Trust dated March 1, 1968, recorded with Middlesex County (South) Registry of
Deeds (the “Registry”) in Book 11478, Page 134, as amended) and recorded with
the Registry in Book 29595, Page 469 as affected by trustee appointments and
resignations recorded with the Registry in Book 31343 at Pages 596-598 and Book
31847 at Page 3, as amended, and having offices at One Gateway Center, Newton,
Massachusetts 02458 (“Landlord”), and Acer Therapeutics Inc., a Delaware
corporation, with offices located in Newton, Massachusetts (“Tenant”).

In consideration of the rents and the covenants to be paid and performed by
Tenant and upon the terms and conditions of this Lease, Landlord hereby leases
to Tenant and Tenant hires from Landlord a portion of the Building (as “Building
is defined below) and as shown on the plan attached hereto as Exhibit A and made
a part hereof (hereinafter referred to as the “Premises”).

1.0

REFERENCE DATA

Each reference in this Lease to any term defined in this Article shall be deemed
and construed to incorporate the data stated following that term in this
Article.

 

Additional Parking Spaces:

1Parking Space

Additional Parking Space Charge:

NONE

Additional Rent:

Sums or other charges payable by Tenant to Landlord under this Lease, other than
Annual Base Rent.

Annual Base Rent:

 

Period:

Annual Base Rent:

Monthly Installment

of Annual Base Rent:

October 1, 2018 through September 30, 2019

$101,760.00

$8,480.00

October 1, 2019 through September 30, 2020

$104,520.00

$8,710.00

October 1, 2020 through September 30, 2021

$107,280.00

$8,940.00

 

Broker:

NONE

Building:

Landlord's nine-story office building, commonly referred to as “One Gateway
Center” in Newton, Massachusetts.

Business Day:

All days except Saturdays, Sundays and days defined as “legal holidays”.

Garage:

Landlord's multistory parking facility numbered 334 Washington Street, Newton,
Massachusetts.

Land:

The parcel(s) of land on which the Building and other buildings (if any) owned
by Landlord are situated.

Lease Year:

A twelve (12) month period beginning on the Term Commencement Date or an
anniversary thereof.

Landlord's Address:

c/o J. F. White PropertiesOne Gateway Center
Newton, MA 02458

 

--------------------------------------------------------------------------------

Page 2

Mortgage:

A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Land or Building or the
Property or any part thereof, and any renewal, modification, consolidation or
extension of any such instrument.

Mortgagee:

The holder of any Mortgage.

Operating Expense Base:

The Operating Expenses for the Building for Landlords fiscal year ending
December 31, 2019

Parking Areas:

Those areas on the Property designated by Landlord to be used for parking
automobiles.

Parking Spaces:

6 Parking Spaces.

Premises:

Approximately 2,760 square feet of rentable area (the calculation of “rentable”
area includes an allocation of the Building’s common areas) on the third floor
of the Building, and as more fully described in the Article of this Lease
entitled “DESCRIPTION OF PREMISES”.

Property:

The Building, the Garage and the Land and any improvements on the Land
including, without limitation, the Building and other buildings (if any) owned
by Landlord.

Real Estate Tax Base:

Real Estate Taxes for the Building for the City of Newton's Fiscal Year ending
June 30, 2019.

Rent:

Annual Base Rent and Additional Rent.

Security Deposit:

$17,880.00

Tenant's Address:

The Premises.

Tenant's Proportionate Share of Operating Expenses:

1.74%

Tenant's Proportionate Share of Real Estate Taxes:

1.59%

Term Commencement Date:

October 1, 2018

Term Expiration Date:

September 30, 2021

Term:

A period of time commencing on the Term Commencement Date and ending on the Term
Expiration Date.

Use of the Premises:

General Office.

 

--------------------------------------------------------------------------------

Page 3

2.0

DESCRIPTION OF PREMISES

 

2.1.

Premises. The premises leased by Tenant under this Lease shall be the Premises
(as the same may from time to time be constituted after changes therein,
additions thereto and eliminations therefrom pursuant to rights of Landlord
hereinafter reserved).

 

2.2.

Appurtenant Rights.  Tenant shall have, as appurtenant to the Premises, rights
to use in common with others those common roadways, walkways, elevators,
hallways and stairways necessary for access to the Premises or generally
available to other tenants of the Building; provided, however, that such rights
shall be subject to such rules and regulations as may be made by Landlord from
time to time as provided for in Section 11.1 of this Lease, “Rules and
Regulations.”.

 

2.3.

Reservations.  All the perimeter walls of the Premises except the inner surfaces
thereof, any balconies, terraces or roofs adjacent to the Premises, and any
spaces in or adjacent to the Premises used for serving other portions of the
Building or other portions of the Property exclusively or in common with the
Premises, including without limitation (where applicable) shafts, stacks, pipes,
conduits, wires and appurtenant fixtures, fan rooms, ducts, electric or other
utilities, sinks or other Building or Property facilities, and the use thereof,
as well as the right of access through the Premises for the purpose of
operation, maintenance, decoration and repair, are expressly reserved to
Landlord.

3.0

TERM OF LEASE

 

3.1.

Term.  The term of this Lease shall be for the Term (or until such Term shall
sooner cease or expire) commencing on the Term Commencement Date and ending on
the Term Expiration Date.

4.0

TAKING OCCUPANCY

 

4.1.

Occupancy As Is.  Tenant currently occupies the Premises as a subtenant pursuant
to a Sublease, dated October 16, 2017, with Bradley A. MacDonald, as sublandlord
(the “Sublease”) and a Consent to Sublease agreement dated October 25, 2017
between Tenant, Landlord and sublandlord (the “Consent”).  Tenant acknowledges
and agrees Tenant has accepted occupancy of the Premises "as is", and any work
necessary or desired by Tenant in the Premises shall be performed by Tenant in
compliance with the terms and provisions of this Lease at Tenant's own expense;
provided, however, notwithstanding the forgoing to the contrary in this
sentence, the following shall apply.

Landlord shall Substantially Complete certain work in the Premises in accordance
with the Work Letter attached hereto as Exhibit A (the “Work”).  Exhibit A is
referred to as the “Work Letter”.  “Substantially Complete” shall mean that
Landlord has completed the Work to the extent that there remain to be done in
the Premises only so-called punch list items such as minor details of
construction and minor mechanical adjustments and such other items which do not
materially adversely interfere with Tenant's use of or access to the Premises
for the permitted Use of the Premises.  Landlord shall use diligent efforts to
Substantially Complete the Work prior to July 1, 2018 (the “Target Completion
Date”).  Failure on the part of Landlord to Substantially Complete the Work by
the Target Completion Date shall not constitute a breach or default on the part
of Landlord under the Lease or give rise to any claim of damage or expenses of
any kind against Landlord by Tenant.  To the extent there remain any so-called
punch list items after July 1, 2018, Landlord shall use diligent efforts to
promptly complete such items.

Whereas Tenant currently occupies the Premises, to the extent the Work requires
Landlord to perform construction or other activities in the Premises, Tenant
agrees that, without Rent abatement or other obligation or liability on the part
of Landlord, Landlord may perform construction or other activities in the
Premises while Tenant continues to use and occupy the Premises.  Landlord agrees
to use commercially reasonable efforts to minimize interference with Tenant’s
use of the Premises for the permitted Use of the Premises, provided, however,
while Landlord may elect to perform certain work during non-business hours,
increase staffing of certain portions of the work, or make other adjustments to
Landlord’s typical tenant fit-up construction process to accelerate completion
of construction, whether for Tenant’s or

 

--------------------------------------------------------------------------------

Page 4

Landlord’s benefit, Landlord shall not be obligated to do
either.  Notwithstanding the immediately preceding sentence, Tenant acknowledges
that the Work by its nature may from time to time preclude Tenant from using
certain portions of the Premises, which portions may from time to time include,
without limitation, cubical areas, office areas, conference rooms, kitchen and
storage areas and circulation spaces as applicable.  In addition, Tenant, at
Tenant’s expense, agrees to cooperate and coordinate with Landlord during the
Work, including, without limitation, moving and or storing, temporarily or
permanently, Tenant's personal property, furniture, fixtures or equipment as may
be required to facilitate the Work.  Tenant specifically agrees that,
notwithstanding Landlord’s obligation to complete the Work, under no
circumstances shall Landlord be obligated to move or store, temporarily or
permanently, Tenant’s personal property, furniture, fixtures or equipment and if
such moving or storage is required in order for Landlord to perform the Work,
such moving and storage shall be at Tenant’s sole cost and expense.

If the Work is not Substantially Complete by the Target Completion Date as a
result of (i) delays caused by Tenant (“Tenant Delays”), including, without
limitation, Tenant requested changes to the scope of work, design, finishes or
other specifications set forth in the Work Letter or Tenant’s failure to respond
in a timely manner to Landlord’s inquires related to the Work or  Tenant’s
failure to timely cooperate and coordinate as required pursuant to the
immediately preceding grammatical paragraph or (ii) force majeure delays (“Force
Majeure Delays”), including, without limitation, delays relating to strikes,
labor difficulties, difficulties in obtaining materials, fire, governmental
regulations, the failure of existing tenants to vacate and or any other
circumstances beyond Landlord's reasonable control, then the Target Completion
Date shall be postponed to the extent of such delays

 

4.2.

Delivery of Possession.  Intentionally Omitted.

5.0

USE OF PREMISES

 

5.1.

Permitted Use.  Tenant shall continuously during the Term of this Lease occupy
and use the Premises for the permitted Use of the Premises and for no other
purpose.  Service and utility areas (whether or not a part of the Premises)
shall be used only for the particular purpose for which they are designated.

 

5.2.

Prohibited Uses.  Tenant shall not use, permit the use of, permit anything to be
done in or on or anything to be brought into or onto or kept in or on the
Premises, the Building, the Property or any part of thereof (i) which would
violate any covenant, agreement, term, provision or condition of this Lease,
(ii) for any unlawful purpose or in any unlawful manner, or (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair or tend to impair
the appearance or reputation of the Building or the Property, (b) impair or
interfere with or tend to impair or interfere with any of the Building or
Property services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or the Property or any portion thereof or
with the use of the Building or the Property or any portion thereof, or (c)
occasion discomfort, inconvenience or annoyance to any other tenant, licensee or
other occupant of the Building or the Property or any neighboring property,
whether through the transmission of noise or odors or vibrations or otherwise.

Without limiting the generality of the foregoing, Tenant shall not permit any
vending machines in the Premises or use or occupy or permit the use or
occupation of the Premises or any part of the Premises as or for a restaurant
business or for the sale or furnishing free of charge of food, liquors, frozen
deserts, ice cream, beverages, or other edible products, for public stenography,
or for the conducting of any aspect of banking business; no food shall be
prepared or served for consumption on or about the Premises; no intoxicating
liquors or alcoholic beverages shall be sold or otherwise permitted in or about
the Premises, the Building or elsewhere on the Property; no lottery tickets
(even where the sale of such tickets is not illegal) shall be sold and no
gambling, betting or wagering shall otherwise be permitted in or about the
Premises, the Building or elsewhere on the Property; no loitering shall be
permitted in or about the Premises, the Building or elsewhere on the Property;
and no loading or unloading of supplies or other material to or from the
Premises shall be permitted in the Building or elsewhere on the Property

 

--------------------------------------------------------------------------------

Page 5

except at times and in locations to be designated by Landlord.  Tenant shall not
bring or permit to be brought into or keep in or on the Premises, the Building
or elsewhere on the Property any oil or any toxic, hazardous, inflammable,
combustible or explosive fluids, materials, chemicals or substances, (including
without limitation any hazardous substances within the meaning of Chapter 21E of
the Massachusetts General Laws and any medical waste or any fluid, material,
chemical or substance considered to be biologically hazardous) (except in the
Premises where such are related to Tenant's use of the Premises, provided that
the same are stored and handled in a proper fashion consistent with applicable
legal standards), or cause or permit any odors to emanate from or permeate the
Premises.

The Premises shall be maintained in a sanitary condition, and kept free of
rodents and vermin.  Tenant shall suitably store all trash and rubbish in the
Premises, the Building or elsewhere on the Property in locations designated by
Landlord from time to time.  The language of this Section prohibiting the
preparation or serving of food for consumption on or about the Premises
notwithstanding, but subject to the other terms and conditions of the Lease and
subject to the other terms and conditions of this Section entitled “Prohibited
Uses.”, Tenant may, with Landlord's prior written consent, install at Tenant's
sole expense, one bottled water dispenser (utilizing water bottles with a
capacity of not more than five gallons each and dispensing not more than one
bottle at a time without manually removing and replacing the one bottle from
which water is dispensed), coffee maker, microwave and refrigerator for use by
Tenant.

 

5.3.

Licenses and Permits.  If any governmental license or permit shall be required
for the proper and lawful conduct of Tenant's business in the Premises, Tenant,
at Tenant's expense, shall duly procure and maintain such license or permit and
submit the same to inspection by Landlord.  Tenant, at Tenant's expense, shall
at all times comply with the terms and conditions of each such license or
permit.

 

6.0

RENT

 

6.1.

Annual Base Rent.  Tenant shall pay to Landlord, without any demand, setoff or
deduction, at Landlord's Address, or to such other person or at such other place
as Landlord may designate by notice to Tenant, the Annual Base Rent.  The Annual
Base Rent shall be paid in equal Monthly Installments in advance on or before
the first Business Day of each calendar month during the Term of this Lease and
shall be apportioned for any fraction of a month in which the Term Commencement
Date or the last day of the Term of this Lease may fall.  Rent for the first
full month of the initial Term for which Rent is due shall be paid by Tenant
upon the execution of this Lease.

 

6.2.

Security Deposit.  It is understood that upon the execution of this Lease,
Tenant shall have deposited the sum of the Security Deposit as security for the
faithful performance and observance by Tenant of the terms, conditions,
provisions and covenants of this Lease, it being further understood however,
that said deposit is not to be considered prepaid Rent.  In the event Tenant
defaults in respect to any of the terms, conditions, provisions and covenants of
this Lease, including, but not limited to the payment of Rent, Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any Rent or any other sum as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant's default with respect to this Lease, including but not limited
to any amount for which Tenant is liable under the Article contained herein
entitled “DEFAULT” provided, however, that such Security Deposit shall in no way
be construed as liquidated damages for any default or breach of any term,
condition, provision and covenant of this Lease, nor shall Landlord be required,
because of said deposit, to waive its right under the Article contained herein
entitled “DEFAULT” to terminate this Lease in the event of default.  In the
event Landlord uses, applies or retains any part or all of the Security Deposit
and the Lease continues or Tenant's occupancy continues in the Premises, Tenant
shall within ten (10) days after written notice from Landlord make such further
or other deposit of moneys as may be necessary to bring the balance of the
deposit to a sum equal to the Security Deposit.

In the event Tenant shall fully and faithfully comply with all of the terms,
conditions, provisions and covenants of this Lease, the Security Deposit made
hereby (or what may remain thereof) shall be returned, without interest, to
Tenant within 30 days after the termination of the Lease and delivery of
possession of the Premises to Landlord.

 

--------------------------------------------------------------------------------

Page 6

 

6.3.

Taxes.  “Real Estate Taxes” shall mean all taxes, assessments and betterments,
levied, assessed or imposed by any governmental authority upon the Property or
any portion thereof, or arising from, or imposed on, the ownership or operation
of the Property or any portion thereof, or the ownership of the tenant's
interest under any ground lease (the term "ground lease" shall refer to the
lease dated April 1, 1968 between Landlord and the Massachusetts Turnpike
Authority, as amended, or any other underlying lease of space in which the
Building and the Garage are located) and any payment in addition to or in lieu
of any of the same required now or in the future.

Tenant shall pay to Landlord as Additional Rent “Tenant's Proportionate Share of
Real Estate Taxes” of all Real Estate Taxes in excess of the Real Estate Tax
Base, prorated with respect to any portion of a fiscal year in which the Term of
this Lease begins or ends.  Such payments are to be made by Tenant to Landlord
in installments corresponding to the installments in which said taxes are
payable by Landlord.  Each payment shall be due and payable within ten (10) days
after written notice by Landlord to Tenant of the amount of such installment.

If Landlord shall receive any refund of any real estate taxes of which Tenant
has paid a portion pursuant to this Section, then, out of any balance remaining
after deducting Landlord's expenses incurred in obtaining such refund, Landlord
shall pay or credit to Tenant the same proportionate share of said balance,
prorated as set forth above, but in no event more than the amount paid by Tenant
with respect to the year in question.  Landlord shall have no obligation to seek
any such refund and Tenant shall have no right to seek or to control any
abatement, dispute, or other proceeding with any governmental agencies or
entities with respect to the real estate taxes as described in this Section.

Tenant shall, if as and when demanded by Landlord and with each Monthly
Installment of Annual Base Rent, make tax fund payments to Landlord.  “Tax fund
payments” refer to such payments as Landlord shall determine to be sufficient to
provide in the aggregate a fund adequate to pay, when they become due and
payable, all payments required from Tenant under this Section.  In the event
that tax fund payments are so demanded, and if the aggregate of said tax fund
payments is not adequate to pay Tenant's share of such taxes, Tenant shall pay
to Landlord the amount by which such aggregate is less than the amount of said
share, such payment to be due and payable at the time set forth above.  Any
surplus tax fund payments shall be accounted for to Tenant after such surplus
has been determined, and may be credited by Landlord against future tax fund
payments or refunded to Tenant at Landlord's option.

If during the term of this Lease or any extension thereof, a tax or excise on
rents or other tax (excluding income tax), however described, shall be levied or
assessed against Landlord by the Commonwealth of Massachusetts or any political
subdivision thereof on account of the rental hereunder, such tax or excise on
rents or other taxes assessed on the land and buildings of which the Premises
form a part shall be deemed to constitute Real Estate Taxes for the purposes of
this Section.  It is also understood and agreed that the term Real Estate Taxes
includes betterments and improvement assessments, provided, however, that
Landlord shall for the purposes of this Section, be deemed to have elected to
pay any such assessments over the longest period of time permitted by law
(whether or not Landlord in fact makes such election), and only those
installments which are or would be payable with respect to the tax years which
are included in the term of this Lease or any extension thereof (with interest
which is or would be payable thereon) shall be included in the Real Estate Taxes
for said tax years for the purposes hereof.

In the event the taxing authorities shall, during the term of this Lease, or any
extension thereof, assess along with Real Estate Taxes, a personal property tax
on Tenant's trade fixtures, leasehold improvements, furnishings, lighting
fixtures, heating and cooling equipment, or other equipment in the Premises, the
Building or elsewhere on the Property, whether or not such are owned and
installed by Landlord, the taxes thus assessed shall be paid by Tenant within
ten (10) days of notice by Landlord of the amount due.

 

6.4.

Operating Expenses.  Tenant shall pay to Landlord as Additional Rent “Tenant's
Proportionate Share of Operating Expenses” of all costs and expenses in excess
of the Operating Expense Base incurred by Landlord in the management, operation
and maintenance of the Property or

 

--------------------------------------------------------------------------------

Page 7

 

any portion thereof, including, without limiting the generality of the
foregoing, all such costs and expenses in connection with (l) insurance, license
fees, janitorial service, landscaping and snow removal, (2) wages, salaries,
management fees, employee benefits, payroll taxes, office expenses,
administrative and auditing expenses, and equipment and materials for the
operation, management and maintenance of the Property, (3) capital expenditures
(amortized, with interest, on such reasonable basis as Landlord shall determine)
made by Landlord for the purpose of reducing other operating expenses or
complying with any governmental requirement, (4) water and sewer charges, (5)
the furnishing of heat, air conditioning, electricity, utilities, and any other
services, (6) the operation and servicing of any computer system installed to
regulate Building equipment or other equipment serving the Property and (7) the
furnishing of repairs and services referred to in the Article contained herein
entitled “UTILITIES AND LANDLORD'S SERVICES” (the foregoing being collectively
referred to as “Operating Expenses”).

If, during a portion of a fiscal year for which Operating Expenses are being
computed pursuant to this Section, less than the entire rentable area of the
Building is occupied or Landlord is not supplying all occupants with the same
services being supplied hereunder, such costs and expenses shall be reasonably
extrapolated in order to take into account the costs and expenses which would
have been incurred had the entire rentable area of the Building been occupied
and had such services been supplied to all occupants.

As soon as Tenant's Proportionate Share of Operating Expenses with respect to a
fiscal year can be determined, Landlord shall notify Tenant of the same and the
same will become payable to Landlord within ten (10) days following such
notification, subject to proration with respect to any portion of a fiscal year
in which the Term of this Lease begins or ends.

Tenant shall, if, as and when demanded by Landlord and with each monthly
installment of Annual Base Rent, make Operating Fund Payments to
Landlord.  “Operating Fund Payments” refer to such payments as Landlord shall
determine to be sufficient to provide in the aggregate a fund adequate to pay,
when they become due and payable, all payments required from Tenant under this
Section.  In the event that Operating Fund Payments are so demanded, and if the
aggregate of said Operating Fund Payments is not adequate to pay Tenant's
Proportionate Share of Operating Expenses, Tenant shall pay to Landlord the
amount by which such aggregate is less than the amount of said share, such
payment to be due and payable at the time set forth above.  Any surplus
Operating Fund Payments shall be accounted for to Tenant after such surplus has
been determined, and may be credited by Landlord against future Operating Fund
Payments or refunded to Tenant at Landlord's option.

 

6.5.

Intentionally omitted.

 

6.6.

Late Payment Charge.  If any installment of Rent or Additional Rent or any other
sum due from Tenant shall not be received by Landlord on the date such
installment or sum is due, Landlord reserves the right to assess, and Tenant
then shall pay, a late payment charge equal to two and one half percent (2.5%)
of the total amount that is in arrears and a further late payment charge equal
to two and one half percent (2.5%) of the amount then outstanding may be
assessed for each additional thirty (30) day period (or any fraction thereof)
that such amount remains unpaid.  Acceptance of such late payment charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any of Landlord's
other rights and remedies granted by this Lease.

 

6.7.

Books and Records.  Within 15 days of any request by Landlord, Tenant shall
furnish to Landlord a balance sheet as of the last day of the most recently
completed fiscal quarter or such more recent fiscal period for which a balance
sheet is reasonably available and a similarly current statement of Tenant's
income and expenses for the twelve months preceding the date of the
aforementioned balance sheet, both of which shall be prepared in reasonable
detail in accordance with generally accepted accounting principles and certified
as being true and correct by an officer or principal of Tenant.  In addition to
the foregoing, within 15 days of any request by Landlord, Tenant shall provide
such other financial or business plan related information as Landlord shall
reasonably request, including without limitation, information related to the
capitalization of Tenant's business.

 

--------------------------------------------------------------------------------

Page 8

7.0

UTILITIES AND LANDLORD'S SERVICES

 

7.1.

Electricity.  Landlord shall furnish electricity to the Premises for lighting
and other general office purposes.  If Tenant requires electricity elsewhere in
the Building or on the Property, then such electricity shall be furnished in all
respects at Tenant's sole cost and expense.  Tenant's use of electrical energy
in the Premises, the Building and elsewhere on the Property shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises or Tenant's electrical energy needs elsewhere in
the Building or on the Property (as the case may be).  In order to insure that
such capacity is not exceeded and to avert possible adverse effect upon the
electrical services for the Building or the Property, Tenant shall give notice
to Landlord and obtain Landlord's prior written consent whenever Tenant shall
connect to the Building's or the Property's electrical distribution system any
fixtures, appliances or equipment other than lamps, typewriters, personal
computers and similar small machines.  Any additional feeders or risers to
supply Tenant's electrical requirements in addition to those originally
installed and all other equipment proper and necessary in connection with such
feeders or risers, shall be installed by Landlord upon Tenant's request, at the
sole cost and expense of Tenant, provided that such additional feeders and
risers are permissible under applicable laws and insurance regulations and the
installation of such feeders or risers will not cause permanent damage or injury
to the Building or any other portion of the Property or cause or create a
dangerous condition or unreasonably interfere with other tenants of the Building
or the Property.  Tenant agrees that it will not make any alteration or material
addition to the electrical equipment in the Premises, the Building or elsewhere
on the Property without the prior written consent of Landlord in each instance
first obtained.  Tenant, at Tenant's expense, shall purchase, install and
replace all light bulbs or tubes used in the Premises or used exclusively by
Tenant in the Building or elsewhere on the Property, except that Landlord shall
furnish the light bulbs and tubes and labor for the initial installation of
light bulbs and tubes in the Premises.  Landlord shall not in any way be liable
or responsible to Tenant for any loss, damage or expense which Tenant may incur
if the quantity, character, or supply of electrical energy is changed or is no
longer available or suitable for Tenant's requirements.

Landlord, at any time, at its option and upon not less than sixty (60) days
prior notice to Tenant, may discontinue furnishing electric current to the
Premises or for Tenant's exclusive use elsewhere in the Building or on the
Property; and in either such case Tenant shall contract with the public service
company supplying electric current for the purchase by Tenant of electric
current directly from such company.  In such event, Landlord shall (i) permit
its risers, conduits and feeder, to the extent available, suitable and safely
capable, to be used to enable Tenant so to purchase electric current, (ii)
without cost to Tenant, make such alterations and additions to the electrical
equipment and/or appliances in the Building or elsewhere on the Property as may
be required for such direct purchase, and (iii) at Landlord's expense, shall
furnish and install any necessary metering equipment, which Tenant shall
thereafter maintain and repair at its expense.  In the event Landlord shall
exercise such option, the Annual Base Rent and the Operating Expense Base shall
be decreased by an amount equal to the cost (which cost shall be determined by
Landlord in Landlord's sole reasonable discretion) of electricity furnished by
Landlord to the Premises and for Tenant's exclusive use elsewhere in the
Building or on the Property as of the Term Commencement Date.

 

7.2.

Water and Sewer Charges.  Landlord shall furnish water for ordinary cleaning,
toilet, lavatory and drinking purposes, provided, however, that Tenant shall
maintain and replace if necessary any water heating, plumbing and plumbing
related equipment exclusively serving the Premises (if any) or exclusively
serving Tenant elsewhere in the Building or on the Property (if any) and any
electricity, gas or other source of energy consumed by such water heating or
plumbing related equipment shall be reimbursed to Landlord.

If Tenant requires, uses or consumes water for any purpose other than for such
purpose, Landlord may (i) assess a reasonable charge for the additional water so
used or consumed by Tenant or (ii) install a water meter and thereby measure
Tenant's water consumption for all purposes.  In the latter event, Tenant shall
pay the cost of the meter and the cost of installing any equipment required in
connection therewith, and Tenant shall keep said meter and installation

 

--------------------------------------------------------------------------------

Page 9

equipment in good working order and repair, and shall pay for water consumed, as
shown on said meter, together with the sewer charge based on said meter charges,
as and when bills are rendered.  On default in making such payment Landlord may
pay such charges and collect the same from Tenant, along with any additional
costs related to such collection.

 

7.3.

Heat and Air Conditioning.  Landlord shall furnish to and distribute in the
Premises heat and air conditioning as normal seasonal changes may require on
Business Days from 8:00 a.m. to 6:00 p.m. when reasonably required for the
comfortable occupancy of the Premises by Tenant.  Tenant agrees to lower and
close the blinds or drapes when necessary because of the sun's position whenever
the air conditioning system is in operation, and to cooperate fully with
Landlord with regard to, and to abide by all the regulations and requirements
which Landlord may prescribe for the proper functioning and protection of, the
heating and air conditioning system.  The air conditioning system shall be
capable of providing 80 degrees Fahrenheit dry bulb and 50% relative humidity
with outside conditions of 95 degrees Fahrenheit dry bulb and 75 degrees
Fahrenheit wet bulb, provided Tenant acknowledges that the air conditioning
system servicing the Building is designed to provide cooling based upon an
occupancy of not more than one person per one hundred (100) square feet of floor
area, and upon a combined lighting and standard electrical load not to exceed
4.0 watts per square foot.  In the event Tenant exceeds such condition or
introduces into the Premises equipment which overloads such system, or in any
other way causes such system not to adequately perform its proper functions,
supplementary systems may at Landlord's option be provided by Landlord at
Tenant's expense.

 

7.4.

Additional Heat and Air Conditioning Services.  Landlord shall, upon reasonable
advance written notice from Tenant of its requirements in that regard, furnish
additional heat or air conditioning services to the Premises on days and at
times other than as provided in this Article.  Tenant will pay to Landlord a
reasonable charge for such additional heat or air conditioning services required
by Tenant.

 

7.5.

Elevator Service.  Landlord shall provide passenger elevator service to the
Premises on Business Days from 8:00 a.m. to 6:00 p.m. and on a reduced basis at
all other times.  Upon 48 hours advance notice by Tenant to Landlord, freight
elevator service shall be available in common with other tenants on Business
Days from 9:00 a.m. to 4:00 p.m. at reasonable charge.

 

7.6.

Cleaning.  Landlord shall furnish cleaning services to the Premises and the
common areas of the Building appurtenant to the Premises substantially in
accordance with the specifications attached hereto as Exhibit B and made a part
hereof.

 

7.7.

Repairs and Other Services.  Except as otherwise provided in the Articles
entitled “CASUALTY” and “CONDEMNATION - EMINENT DOMAIN”, and subject to Tenant's
obligations in the Article contained herein entitled “MAINTENANCE OF AND
IMPROVEMENTS TO PREMISES” and elsewhere in this Lease, Landlord shall (a) keep
and maintain the roof, exterior walls, structural floor slabs and columns of the
Building in as good condition and repair as they are in on the Term Commencement
Date, reasonable use and wear excepted, (b) keep and maintain in workable
condition the Building's sanitary, electrical, heating, air conditioning and
other systems, (c) keep all walkways on the Property clean and remove all snow
and ice therefrom and (d) provide grounds maintenance to all landscaped areas.

 

7.8.

Interruption or Curtailment of Services.  Landlord reserves the right to
interrupt, curtail, stop or suspend the furnishing of services and the operation
of any Building or Property system, when necessary by reason of accident or
emergency, or of repairs, alterations, replacements or improvements in the
reasonable judgment of Landlord desirable or necessary to be made, or of
difficulty or inability in securing supplies or labor, or of strikes, or of any
other cause beyond the reasonable control of Landlord, whether such other cause
be similar or dissimilar to those herein above specifically mentioned, until
said cause has been removed.  Landlord shall have no responsibility or liability
for any such interruption, curtailment, stoppage, or suspension of service or
system, except that Landlord shall exercise reasonable diligence to eliminate
the cause of same.  Landlord agrees to provide reasonable notice prior to
interrupting, curtailing, stopping or suspending the furnishing of services and
the operation of any Building systems for the purpose of making elective
alterations, replacements or improvements.

 

--------------------------------------------------------------------------------

Page 10

Except when made necessary by an act or omission of Tenant, or Tenant’s
employees, agents, contractors or invitees, or except when made necessary by
reason of accident, emergency, difficulty or inability in securing supplies of
labor, strikes, or of any other cause beyond the reasonable control of Landlord,
if the Premises are rendered unusable for Use of the Premises solely because the
Landlord interrupts, curtails, stops or suspends the furnishing of services or
the operation of any building system to make alterations, replacements or
improvements and such interruption, curtailment, stoppage or suspension and the
related inability to use the Premises for the Use of the Premises continues for
more than 20 consecutive Business Days, the Annual Base Rent shall abate
thereafter until the Premises are usable for the Use of the Premises.

8.0

MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

 

8.1.

Changes or Alterations by Landlord.  Landlord reserves the right, exercisable by
itself or its nominee, at any time and from time to time without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant's obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to the Building or elsewhere on the Property and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, and stairways thereof, as it may deem necessary or
desirable, and to change the arrangement and/or location of entrances or
passageways, doors and doorways, and corridors, elevators, stairs, toilets, or
other public parts of the Building or other portions of the Property, provided,
however, that there be no unreasonable obstruction of the right of access to, or
unreasonable interference with the use and enjoyment of the Premises by Tenant,
except that Landlord shall not be obligated to employ labor at so-called
“overtime” or other premium pay rates.  Nothing contained in this Article shall
be deemed to relieve Tenant of any duty, obligation or liability of Tenant with
respect to making or causing to be made any repair, replacement or improvement
or complying with any law, order or requirement of any governmental or other
authority.  Landlord reserves the right to from time to time change the address
of the Building or the Property.  Neither this Lease nor any use by Tenant shall
give Tenant any right or easement or the use of any door or any passage or any
concourse connecting with any other building or to any public convenience, and
the use of such doors, passages and concourses and of such conveniences may be
regulated or discontinued at any time and from time to time by Landlord without
notice to Tenant and without affecting the obligations of Tenant hereunder or
incurring any liability to Tenant therefor.

 

8.2.

Alterations and Improvements by Tenant.  Tenant shall make no alterations,
decorations, installations, removals, additions or improvements in or to the
Premises, the Building or elsewhere on the Property, nor permit any holes to be
drilled or made in or on the Premises, the Building or elsewhere on the Property
except in each instance in such place and manner and by contractors or mechanics
all as shall first have been approved in writing by Landlord.  No such
installations or other work shall be undertaken or begun by Tenant until
Landlord has approved written plans and specifications therefor; and no
amendments or additions to such plans and specifications shall be made without
prior written consent of Landlord.  Any such alteration, decoration,
installation, removal, addition and improvement shall be done at the sole
expense of Tenant and at such times and in such manner as Landlord may
designate.  If Tenant shall make any alterations, decorations, installations,
removals, additions or improvements, then Landlord may elect to require Tenant,
at Tenant's expense, at the expiration of this Lease, to restore the Premises,
the Building and the Property (as the case may be) to substantially the same
condition as existed at the Term Commencement Date.

 

8.3.

Tenant's Contractors - Mechanics' and Other Liens - Standard of Tenant's
Performance - Compliance with Laws.  Whenever Tenant shall make any alteration,
decoration, installation, removal, addition or improvement or do any other work
in or to the Premises, the Building or elsewhere on the Property, Tenant will
strictly observe the following covenants and agreements:

(a) In no event shall any material or equipment be incorporated in or added to
the Premises, the Building or any other portion of the Property in connection
with any such alteration, decoration, installation, addition or improvement
which is subject to any lien, charge, mortgage or other encumbrance of any kind
whatsoever or is subject to any security interest or any form of title

 

--------------------------------------------------------------------------------

Page 11

retention agreement.  Any notice of contract or mechanic's or materialmen's lien
filed against the Premises, the Building, the Property or any portion thereof
for work claimed to have been done for, or materials claimed to have been
furnished to Tenant shall be removed or discharged by Tenant within ten (10)
days thereafter, at the expense of Tenant, by filing the bond required by law or
otherwise.  If Tenant fails so to remove or discharge any lien, Landlord may do
so at Tenant's expense and Tenant shall reimburse Landlord for any expenses or
costs incurred by Landlord in so doing within fifteen (15) days after rendition
of a bill therefor.

(b) All installations or work done by Tenant under this or any other Article of
this Lease shall be at its own expense (unless expressly otherwise provided) and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any insurance rating bureau if and as applicable; and (iii) plans
and specifications prepared by and at the expense of Tenant and approved by
Landlord prior to the commencement of any work.

(c) Tenant shall procure all necessary permits before undertaking any work in
the Premises, the Building or elsewhere on the Property; do all such work in a
good and workmanlike manner, employing materials of good quality and complying
with all governmental requirements, and defend, save harmless, exonerate and
indemnify Landlord from all injury, loss or damage to any person or property
occasioned by or arising out of such work.

 

8.4.

Fixtures, Equipment and Improvements - Removal by Tenant.  All fixtures,
equipment, improvements and appurtenances attached to or built into the Premises
(or the Building or elsewhere on the Property with respect to Tenant's tenancy)
prior to or during the Term, or any extension thereof, whether by Landlord, at
its expense or at the expense of Tenant, or by Tenant shall be and remain part
of the Premises and shall not be removed by Tenant at the end of the Term unless
Landlord, in its sole discretion, shall request Tenant to remove any of such
fixtures, equipment, improvements and appurtenances in which event Tenant shall
remove such at Tenant's expense.  Where not built into the Premises, and if
furnished and installed by and at the sole expense of Tenant, all removable
furniture, trade fixtures and business equipment shall not be deemed to be
included in such fixtures, equipment, improvements and appurtenances and may be,
and upon the request of Landlord shall be, removed by Tenant, at Tenant's
expense, upon the condition that such removal shall not materially damage the
Premises, the Building, the  Property or any portion thereof and that the cost
of repairing any damages to the Premises, the Building, the Property or any
portion thereof (as the case may be) arising from such removal shall be paid by
Tenant, provided, however, that any of such items toward which Landlord shall
have granted any allowance or credit to Tenant shall be deemed not to have been
furnished and installed in the Premises by or at the sole expense of Tenant.

 

8.5.

Repairs by Tenant.  Tenant shall keep or cause to be kept the Premises in such
repair, order and condition as the same are in on the Term Commencement Date or
such better condition as the Premises may be put in during the Term
hereof.  Without limiting the generality of the foregoing, Tenant shall keep all
interior windows and other interior glass whole and in good condition, and shall
replace the same whenever broken with glass of the same quality.

 

8.6.

Locks.  Tenant agrees that it will not change, alter or replace the locks
provided to the Premises or common access doors, nor will it add locks to same,
without the written permission of Landlord.  Tenant agrees that all repairs
necessary to such locks (except such locks which are used in common with other
tenants of the Building or the Property) will be at Tenant's sole expense.

 

8.7.

Tenant's Improvements and Condition of Premises at Termination.  Upon the
termination of this Lease and any extension thereof, by its own terms or
otherwise, Tenant will remove its goods and effects and those of all persons
claiming under Tenant from the Premises, the Building and all other portions of
the Property and will peaceably yield up to Landlord the Premises and all
alterations, erections, additions and improvements pursuant to the Section
entitled “Fixtures, Equipment and Improvements - Removal by Tenant.”, in good
repair, order, and condition in all respects, reasonable use and wear (which for
the purposes of this paragraph shall not be deemed to include holes in floors or
walls or special wiring caused by the

 

--------------------------------------------------------------------------------

Page 12

 

installation of Tenant's fixtures or equipment) excepted.  It is further agreed
and understood that at the termination of this Lease or any extension thereof,
Tenant shall have restored the Premises and any portion of the Building and the
Property (as the case may be) used exclusively by Tenant to good repair, order
and condition in all respects, including but not limited to repair of all floor
surfaces damaged by the removal of partitions, machinery and equipment, and
shall restore all floor areas to a good condition and repair, using materials to
provide a consistent floor surface, satisfactory to Landlord; and shall have
cleaned and removed accumulations of dirt and particles, oils, greases, and
discolorations from all surfaces resulting from Tenant's processes and shall
leave the Premises and any portion of  the Building or the Property (as the case
may be) used exclusively by Tenant broom clean.

9.0

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

9.1.

Insurance.  Tenant shall procure, keep in force and pay for insurance covering
all claims and demands for injury to or death of persons or damage to property
arising out of or related to Tenant's occupancy of the Premises.  Insurance
shall not be in amounts less than the following:

COMMERCIAL GENERAL LIABILITY

$1,000,000combined single limit per occurrence, Coverage A

$1,000,000personal and advertising injury liability, Coverage B

$1,000,000products/completed operations liability aggregate

$       5,000medical payments

$     50,000fire damage legal liability

$2,000,000general aggregate, applying per location, per project OR $4,000,000
general aggregate

The general liability insurance is to be written on the 2001 Insurance Services
Office form or its equivalent.

UMBRELLA LIABILITY

$5,000,000each occurrence

$5,000,000aggregate

WORKERS' COMPENSATION

Coverage A Workers' Compensation –Statutory

Coverage B Employer's Liability -

$500,000 bodily injury by accident, each accident

 

$500,000 bodily injury by disease, each employee

 

$500,000 bodily injury by disease, policy aggregate

AUTOMOBILE LIABILITY

$1,000,000 Combined single limit, each accident applying to all owned, hired and
nonowned automobiles

GLASS COVERAGE

Covering interior glass windows in the Premises, if any, in such reasonable
amounts as may be established from time to time by Landlord.

CONTENTS AND LEASEHOLD IMPROVEMENTS COVERAGE

Adequately insuring all property situated in the Premises, the Building or
elsewhere on the Property and belonging to or removable by Tenant along with any
leasehold improvements made by Tenant.

BUSINESS INTERRUPTION COVERAGE

Insurance shall not be less than such higher amounts as are customarily carried
by responsible tenants of comparable premises in the Greater Boston area and as
may be required by Landlord from time to time.

 

--------------------------------------------------------------------------------

Page 13

 

9.2.

Additional Insureds.  Tenant shall add Landlord and such other entities or
individuals as Landlord may, from time to time, direct as Additional Insureds on
a primary basis on Tenant's Commercial General Liability, Umbrella Liability and
Automobile Liability policies.

With respect to glass, contents and leasehold improvement and business
interruption coverages, Landlord shall be named as Loss Payee As Their Interest
May Appear.

 

9.3.

Certificates of Insurance.  All insurance required under the Lease shall be
effected with insurers authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies.  Such insurance shall
provide that, prior to policy cancellation, insurer shall provide reasonable
notice to Landlord and each insured named therein.  On or before the first day
of the term of this Lease and thereafter not less than fifteen (15) days prior
to the expiration date of each expiring policy, original copies of the policies
herein provided for, issued by the respective insurers, or certificates of such
policies, setting forth in full the provisions thereof and issued by such
insurers, together with evidence satisfactory to Landlord of the payment of all
premiums for such policies, shall be delivered by Tenant to Landlord, or to any
additional insureds, entities or individuals as Landlord may from time to time
direct.

 

9.4.

Tenant's Compliance.  Tenant covenants and agrees that during said term and for
such further time as Tenant shall hold the Premises or any part thereof, Tenant
will comply with all requirements of the Insurance Services Offices of
Massachusetts and/or the Factory Mutual Engineering Association (or any similar
bodies succeeding to their respective powers) and any local Board of Fire
Underwriters; will not make or allow any use or occupation of the Premises, the
Building or any other portion of the Property that may make any insurance on the
Building or any other portion of the Property, or the contents thereof, void or
voidable; and that in the event that Tenant does or permits anything to be done
in the Premises, the Building or elsewhere on the Property (including, without
limiting the generality of the foregoing, anything which in any way affects the
sprinkler system) which:  (a) is classified as a “common hazard” or “special
hazard” by said Insurance Services Offices of Massachusetts (or its successor);
(b) causes an aftercharge or (c) otherwise increases insurance rates and premium
charges over those which would apply but for the doing of such thing, including,
but without limiting the generality thereof, increases resulting from the
refusal of the Factory Mutual Engineering Association (or any similar body
succeeding to its business) to continue coverage of the Building, the Property
or any portion thereof; then Tenant will promptly pay to Landlord on demand all
increased premium charges caused by the same for any and all of the following
insurance:

insurance on the Building, the Property or any portion thereof against damage by
fire, with extended coverage, demolition, sprinkler leakage and vandalism and
malicious mischief endorsements; Landlord's rental insurance; use and occupancy
insurance carried by any tenant of any portion of the Building or the Property;
insurance on the contents of Landlord and all other tenants of the Building, the
Property or any portion thereof against damage by fire (with extended coverage,
sprinkler leakage and vandalism and malicious mischief endorsements) or water.

 

9.5.

Indemnification.  To the fullest extent permitted by law (and not limited by the
amounts of any insurance coverage required of Tenant under this Lease), Tenant
agrees to defend, indemnify and hold harmless Landlord (which term shall
include, without limitation any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives, disclosed or undisclosed, of Landlord or any managing agent)
and such other entities or individuals as Landlord may, from time to time,
direct as additional insureds on Tenant's general liability, umbrella liability,
automobile, glass, contents and leasehold improvements and business interruption
coverage policies, from and against any and all claims, liabilities, penalties,
damages or expenses (including without limitation reasonable attorneys' fees)
asserted against or incurred by them:

(a) on account of or based upon any injury to person, or loss of or damage to
property sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (other
than Landlord or its agents, contractors or employees);

 

--------------------------------------------------------------------------------

Page 14

(b) on account of or based upon any injury to person or loss of or damage to
property, sustained or occurring elsewhere (other than on the Premises) in or
about the Building or elsewhere on the Property (and, in particular, without
limiting the generality of the foregoing on or about the elevators, stairways,
public corridors, sidewalks, roof, or other, appurtenances and facilities used
in connection with the Premises, the Building or other portions of the Property)
arising out of the use or occupancy of the Premises, the Building or other
portions of the Property by Tenant, or any person claiming by, through or under
Tenant, and caused by any person other than Landlord or its agents, contractors,
or employees; and

(c) on account of or based upon (including moneys due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) in the Premises, the Building or elsewhere on the Property
during the Term of this Lease and during the period of time, if any, prior to
the Term Commencement Date or after the Term Expiration Date or earlier date on
which the Lease is terminated when Tenant may have been given access to the
Premises, the Building or any other portion of the Property;

and, in case any action or proceeding be brought against Landlord by reason of
any of the foregoing, Tenant, upon notice from Landlord, shall, at Tenant's
expense, resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord, it being agreed that such counsel as may
act for insurance underwriters of Tenant engaged in such defense shall be deemed
satisfactory.

 

9.6.

Property of Tenant.  In addition to and not in limitation of the foregoing, and
subject only to provisions of applicable law, Tenant covenants and agrees that
all merchandise, furniture, fixtures and property of every kind, nature and
description which may be in or upon the Premises, the Building or elsewhere on
the Property, shall be at the sole risk and hazard of Tenant, and that if the
whole or any part thereof shall be damaged, destroyed, stolen or removed for any
cause or reason whatsoever other than the gross negligence or willful misconduct
of Landlord, no part of said damage or loss shall be charged to, or borne by
Landlord.

 

9.7.

Landlord's Liability.  Landlord shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain, ice or snow or leaks from any
part of the Building or any other portion of the Property or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or caused by any other cause of whatever nature, unless caused by or
due to the negligence of Landlord, its agents, contractors or employees; nor
shall Landlord or its agents be liable for any such damage caused by other
tenants or persons in the Building or elsewhere on the Property or caused by
operations in construction of any private, public or quasi-public work; nor
shall Landlord be liable for any latent defect in the Premises, the Building or
elsewhere on the Property.  All of the limitations on Landlord's liability set
forth in this Lease shall be subject to applicable law provided that, in any
event, Tenant agrees to pursue and exhaust all claims under its insurance and
other remedies prior to seeking reimbursement from Landlord (and to waive such
claims against Landlord to the extent Tenant obtains reimbursement through its
insurance or other remedies).

 

9.8.

Waiver of Subrogation.  The parties hereto shall each endeavor to procure an
appropriate clause in, or endorsement on, any fire or extended coverage
insurance policy covering the Premises, the Building or any other portion of the
Property and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurance companies waive subrogation or consent
to a waiver of right of recovery, and having obtained such clauses and/or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery each party hereby agrees that it will not make any claim against or
seek to recover from the other for any loss or damage to its property or the
property of others resulting from fire or other perils covered by such fire and
extended coverage insurance; provided, however, that the release, discharge,
exoneration and covenant not to sue herein contained shall be limited by the
terms and provisions of the waiver of subrogation clauses and/or endorsements or
clauses and/or endorsements consenting to a waiver of right of recovery and
shall be coextensive therewith.

 

--------------------------------------------------------------------------------

Page 15

 

9.9.

Massachusetts Turnpike Authority.  Tenant shall not have or make any claim
against Landlord or against the Massachusetts Turnpike Authority for or by
reason of the ownership, use or occupancy by said Authority or others of the
Massachusetts Turnpike, including without limitation, any claim on account of
noise, vibration, fumes, odors or electrical interference resulting from such
ownership, use or occupancy or any claim arising from or connected with any
accident or other occurrence on said Turnpike.

10.0

ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred (whether voluntarily or by
operation of law), and that neither the Premises, the Building, the Property nor
any part thereof, will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied, or permitted to be used or
occupied, or utilized for any reason whatsoever, by anyone other than Tenant, or
for any use or purpose other than Use of the Premises as stated in the Article
contained herein entitled “REFERENCE DATA”, or be sublet, or offered or
advertised for subletting, without the prior written consent of Landlord in
every case.  For purposes hereof, the transfer of a controlling interest in the
corporation or other entity constituting Tenant shall be deemed an assignment of
this Lease.

Notwithstanding the foregoing language of this Article to the contrary, provided
that

(a) the Lease is in full force and effect,

(b) Tenant is not at the time of the effective date of a Permitted Transfer in
default under the Lease beyond any applicable notice and cure period and no
condition known to Tenant or Landlord exists which with the passage of time or
the giving of notice would constitute a default under the Lease,

(c) the Affiliate (as defined below) shall assume, by written recordable
instrument, in reasonable form and content satisfactory to Landlord (the
"Assumption Document"), the due performance of all Tenant's obligations under
this Lease, including any accrued obligations at the time of the assignment or
subletting,

(d) At the time of the Permitted Transfer, the ultimate parent (if any) of the
Affiliate shall guaranty the full performance of Tenant's obligations under the
Lease in a reasonable form acceptable to Landlord, and

(e) Tenant provides Landlord with a Notice of Permitted Transfer (as described
and in accordance with the provisions below),

Landlord's consent shall not be required with respect to an assignment of this
Lease or subletting of the entire Premises or any portion thereof to an
Affiliate for such time as such entity remains an Affiliate.  The foregoing
shall be deemed a "Permitted Transfer".

For purposes of this Article, the term "Affiliate" shall be deemed to mean (a)
any entity which controls, is controlled by or is under common control with
Tenant or (b) any person or entity having a net worth equal to or greater than
the greater of  (x) the net worth of Tenant upon the date of this Lease or (y)
the net worth of Tenant immediately prior to the Permitted Transfer (as
determined in accordance with generally accepted accounting principles) and (i)
to which a controlling interest in Tenant is transferred (e.g. by transfer of
capital stock) or (ii) which acquires all or substantially all of the assets of
Tenant (except in the case of bankruptcy) where the business of Tenant will
continue to be operated as a going concern substantially the same as prior to
such acquisition of such assets or (iii) which succeeds to the entire business
of Tenant pursuant to a merger or corporate reorganization or consolidation, but
in the instance of clause (a) of this paragraph, only for so long as such entity
remains an "Affiliate" and thereafter Landlord's consent shall be required as
otherwise provided above.

For purposes of this Article, the term "Notice of Permitted Transfer" shall be
deemed to mean a notice to Landlord at least 10 Business Days in advance of any
assignment or subleasing to an Affiliate (subject to any legal restrictions
governing the timing of such notice and provided further

 

--------------------------------------------------------------------------------

Page 16

that if the terms of Tenant’s agreement with the proposed Affiliate prohibit
pre-closing disclosure of the terms of the assignment or subleasing, then Tenant
promptly shall so notify Landlord in writing that Tenant has confidential
information relating to a proposed assignment or subleasing, and so long as
Landlord provides to Tenant a letter in commercially reasonable form and content
confirming that Landlord shall maintain the confidentiality of the Notice of
Permitted Transfer, Tenant shall nonetheless be required to provide the Notice
of Permitted Transfer 10 Business Days in advance of the assignment or
subleasing), which notice shall contain (1) the name and address of the
Affiliate to which the Lease will be assigned or the entire Premises (or any
portion thereof) will be sublet, (2) a description satisfactory to Landlord of
the relationship between the Affiliate and Tenant, (3) evidence of the
Affiliates financial condition in the form of a current balance sheet and income
and expense statements (all prepared in accordance with generally accepted
accounting principles and certified as true, accurate and complete by an
authorized officer of the Affiliate), (4) the effective date of the Permitted
Transfer, (5) a copy of either (a) an assignment and assumption agreement
wherein the assignee assumes all of Tenant's obligations under the Lease or (b)
a sublease agreement wherein the subtenant acknowledges that the sublease is
subject and subordinate to this Lease, (6) a copy of the Assumption Document (if
not included as part of 5a or 5b above) and (7) a copy of the guaranty (or the
guarantees, as the case may be) if applicable.

In connection with any request by Tenant for such consent, Tenant shall submit
to Landlord, in writing, a statement containing the name of the proposed
assignee, subtenant or other third party, such information as to its financial
responsibility and standing as Landlord may require, all of the terms and
provisions upon which the proposed transaction is to take place and such other
information as Landlord may require.  In addition, along with Tenant's written
request for consent, Tenant shall deliver to Landlord a non-refundable
assignment/sublease review fee of $1,500 which shall be applied against
assignment/sublease costs (if any) which are to be reimbursed by Tenant to
Landlord as provided below in this Article 10.0, “ASSIGNMENT, MORTGAGING,
SUBLETTING, ETC.”.

In addition to Landlord's other rights under this Article and elsewhere in this
Lease, if (i) the proposed consideration (including, without limitation, all
forms of rent and additional rent) payable by the proposed assignee or subtenant
on account of a proposed assignment or sublease is less than the fair market
rent (as determined by Landlord in Landlord's sole discretion) for the space
subject to any such assignment or sublease or (ii) the proposed assignee or
subtenant was procured using the services of a broker other than a broker
approved in each instance in advance and in writing by Landlord, Landlord
reserves the right to withhold its consent to such assignment or sublease.

The “Assignment/Sublease Consideration” shall be the consideration (including,
without limitation, all forms of rent and additional rent) payable by the
assignee or subtenant on account of an assignment of the Lease or sublease of
all or a portion of the Premises.  For the purposes of this calculation, the
Assignment/Sublease Consideration shall be deemed to not include so called
“pass-through” charges or charges that will be passed through to an assignee or
sub-tenant.  The following are examples (without limitation) of typical
“pass-through” charges:  Tenant's proportionate share of costs and expenses in
excess of the Operating Expense Base, sub-metered electricity (if any), parking
fees (if any), off-hour heat and air conditioning related fees and the like.

The “Lease rent” shall be the Annual Base Rent and Additional Rent pursuant to
the Lease, prorated on a per diem basis and allocated on a per square foot basis
to the portion of the Premises subject to an assignment or sublease.  For the
purposes of this calculation, “Additional Rent” shall be deemed to exclude the
Assignment/Sublease Excess Rent as defined below and any pass-through charges
not included in the Assignment/Sublease Consideration pursuant to the
immediately preceding paragraph.

“Tenant’s Assignment/Sublease Costs” shall be deemed to include the actual
out-of-pocket expenses paid by Tenant to third parties in connection with the
assignment of the Lease or sublease of all or a portion of the Premises for (a)
brokerage commissions and (b) construction of certain improvements in the
Premises (or construction “allowances” applicable for such improvements if and
to the extent such improvements are actually approved by Landlord in advance,
completed and paid for all in accordance with the terms of this Lease).  For the
purpose of calculating Tenant’s

 

--------------------------------------------------------------------------------

Page 17

Assignment/Sublease Costs, such improvements in the Premises shall be deemed to
specifically include only changes in the locations of walls and doors (and
plumbing, electrical, HVAC, fire protection and ceiling changes related to such
changes in the locations of walls and doors) and shall specifically not include
changes in telecommunications or data wiring or related equipment or any other
changes.  For purposes of the calculation hereunder, Tenant’s
Assignment/Sublease Costs shall be amortized over the term of the Assignment or
Sublease, as the case may be, and applied on a monthly basis to the
determination of Assignment/Sublease Excess Rent (as set forth below)

Except in the case of a Permitted Transfer, if the Assignment/Sublease
Consideration exceeds the Lease rent plus Tenant’s Assignment/Sublease Costs,
Tenant shall pay to Landlord 100% of such excess (the “Assignment/Sublease
Excess Rent”).  The Assignment/Sublease Excess Rent shall be paid to Landlord as
Additional Rent in equal monthly installments during the balance of the Term
with respect to an assignment and over the sublease term with respect to a
sublease, and shall be payable on the first day of each month beginning with the
first full month during which the assignment or sublease is effective.

Notwithstanding the foregoing provisions of this Article: (l) in the event
Tenant proposes to assign this Lease or enter into a sublease such that all or
substantially all of the Premises will have been sublet, Landlord, at Landlord's
option, may give to Tenant, within thirty (30) days after the submission by
Tenant to Landlord of the statement required to be submitted in connection
therewith, a notice terminating this Lease on the date (referred to as the
“Earlier Termination Date”) immediately prior to the effective date of the
proposed assignment or the proposed commencement date of the term of the
proposed subletting, as set forth in such statement, and, in the event such
notice is given, this Lease and the Term shall come to an end and expire on the
Earlier Termination Date with the same effect as if it were the date originally
fixed herein for the end of the Term of this Lease, and the Rent shall be
apportioned as of said Earlier Termination Date and any prepaid portion of Rent
for any period after such date shall be refunded by Landlord to Tenant; or (2)
in the event Tenant proposes to sublet any portion of the Premises, Landlord, at
Landlord's option, may give to Tenant, within thirty (30) days after the
submission by Tenant to Landlord of the statement required to be submitted in
connection with such proposed subletting, a notice electing to eliminate such
portion of the Premises (said portion is referred to as the “Eliminated Space”)
from the Premises during the period (referred to as the “Elimination Period”)
commencing on the date (referred to as the “Elimination Date”) immediately prior
to the proposed commencement date of the term of the proposed subletting, as set
forth in such statement, and ending on a date specified by Landlord, which date
shall be on or after the proposed expiration date of the term of the proposed
subletting, as set forth in such statement, and in the event such notice is
given (i) the Eliminated Space shall be eliminated from the Premises during the
Elimination Period; (ii) Tenant shall surrender the Eliminated Space to Landlord
on or prior to the Elimination Date in the same manner as if said Date were the
date originally fixed in this Lease for the end of the Term of this Lease; (iii)
if the Eliminated Space shall constitute less than an entire floor, Landlord, at
Landlord's expense, shall have the right to make any alterations and
installations in the Premises required, in Landlord's judgment, reasonably
exercised, to make the Eliminated Space a self-contained rental unit with access
through corridors to the elevators and core toilets serving the Eliminated
Space, and if the Premises shall contain any core toilets or any corridors
(including any corridors proposed to be constructed by Landlord pursuant to this
subdivision (iii) providing access from the Eliminated Space to the core area),
Landlord and any tenant or other occupant of the Eliminated Space shall have the
right to use such toilets and corridors in common with Tenant and any other
permitted occupants of the Premises, and the right to install signs and
directional indicators in or about such corridors indicating the name and
location of such tenant or other occupant; (iv) during the Elimination Period,
the Annual Base Rent shall be reduced in the proportion which the area of the
Eliminated Space bears to the total area of the Premises immediately prior to
the Elimination Date (including an equitable portion of the area of any
corridors referred to in subdivision (iii) of this sentence as part of the area
of the Eliminated Space for the purpose of computing such reduction), and any
prepaid Rent for any period after the Elimination Date allocable to the
Eliminated Space shall be refunded by Landlord to Tenant; (v) there shall be an
equitable apportionment of any Additional Rent payable pursuant to the Article
contained herein entitled “RENT” for the relevant fiscal and calendar years in
which said Elimination Date shall occur; and (vi) if the Elimination Period
shall end prior to the date fixed in this Lease for the end of the Term of this
Lease, the Eliminated Space, in its then existing condition, shall be deemed
restored to and once again a part of

 

--------------------------------------------------------------------------------

Page 18

the Premises subject to the provisions of this Lease as if said elimination had
not occurred during the period (referred to as the “Restoration Period”)
commencing on the date next following the expiration of the Elimination Period
and ending on the date originally fixed in this Lease for the end of the Term of
this Lease, except in the event that Landlord is unable to give Tenant
possession of the Eliminated Space at the expiration of the Elimination Period
by reason of the holding over or retention of possession of any tenant or other
occupant, in which event (x) the Restoration Period shall not commence, and the
Eliminated Space shall not be deemed restored to or a part of the Premises,
until the date upon which Landlord shall give Tenant possession of such Space
free of occupancies, (y) neither the date fixed in this Lease for the end of the
Term of the Lease, nor the validity of this Lease shall be affected, and (z)
Tenant waives any right to recover any damages which may result from the failure
of Landlord to deliver possession of the Eliminated Space at the end of the
Elimination Period.  At the request of Landlord, Tenant shall execute and
deliver an instrument or instruments, in form satisfactory to Landlord, setting
forth any modifications to this Lease contemplated in or resulting from the
operation of the foregoing provisions of this Article; however, neither
Landlord's failure to request any such instrument nor Tenant's failure to
execute or deliver any such instrument shall vitiate the effect of the foregoing
provisions of this Article.  The failure by Landlord to exercise its option
under this Article with respect to any assignment or subletting shall not be
deemed a waiver of such option with respect to any extension of such sublease or
any subsequent assignment or subletting.

Tenant shall reimburse Landlord promptly, as Additional Rent, for Landlord's
reasonable legal, professional, administrative, managerial and all other
expenses (which expenses may include, without limitation, hourly fees for
administrative and management personnel and an allocation for overhead and
profit) related to any request by Tenant for any consent required under the
provisions of this Article.

The listing of any name other than that of Tenant, whether at any door of the
Premises or in or on any Building or Property directory, or otherwise, shall not
operate to vest any right or interest in this Lease or in the Premises or be
deemed to be the written consent of Landlord mentioned in this Article, it being
expressly understood that any such listing is a privilege extended by Landlord
revocable at will by written notice to Tenant.

If this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may at any time and from time to
time, collect Rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the Rent and other charges herein
reserved, but no such assignment or collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as a tenant,
or a release of Tenant from the further performance by Tenant of covenants on
the part of Tenant herein contained.  The consent by Landlord to an assignment
or subletting or occupancy shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or subletting or occupancy.

Notwithstanding any consent by Landlord, no assignment or subletting of the
Premises by Tenant shall relieve the assigning or subleasing Tenant from
Tenant's obligation to pay Rent to Landlord or from Tenant's obligation to
observe or perform any and all of the terms, provisions, covenants and
conditions of this Lease.  The intent of the preceding sentence is that the
assigning or subleasing Tenant remains primarily liable in addition to the
liability of the assignee or subtenant as the case may be.

11.0

MISCELLANEOUS COVENANTS

 

11.1.

Rules and Regulations.  Tenant and Tenant's servants, employees, agents,
visitors and licensees will faithfully observe such Rules and Regulations as are
attached hereto as Exhibit C and made a part hereof or as Landlord hereafter at
any time or from time to time may make and which in the reasonable judgment of
Landlord shall be necessary for the reputation, safety, care or appearance of
the Building or other portions of the Property, or the preservation of good
order therein, or the operation or maintenance of the Building or other portions
of the Property, or the equipment thereof, or the comfort of tenants or others
in the Building or other portions of the Property, provided, however, that in
the case of any conflict between the provisions of this Lease and any such Rules
and Regulations, the provisions of this Lease shall control, and provided
further that nothing contained in this Lease shall be construed to impose upon

 

--------------------------------------------------------------------------------

Page 19

 

Landlord any duty or obligation to enforce such Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, visitors, invitees or licensees.

 

11.2.

Nuisance.  Tenant shall not permit any nuisance or use or practice on or about
the Premises, the Building or elsewhere on the Property which is in violation of
Landlord's rules and regulations or any municipal ordinance, law, rule or
regulation or any State or Federal laws or which unreasonably interferes with or
is an unreasonable annoyance to the peaceful possession or proper use of the
premises of other tenants or occupants; the determination of such interference
or annoyance to be at the sole discretion of Landlord.

 

11.3.

Access to Premises.  Tenant shall: (i) permit Landlord to erect, use and
maintain pipes, ducts and conduits in and through the Premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) permit Landlord and any Mortgagee to have free and
unrestricted access to and to enter upon the Premises at all reasonable hours
for the purposes of inspecting equipment (including, without limitation,
sanitary, electrical, heating, air conditioning or other systems) or making
repairs, replacements or improvements in or to the Premises, the Building or
elsewhere on the Property or complying with all laws, orders and requirements of
governmental or other authority or of exercising any right reserved to Landlord
by this Lease (including the right during the progress of any such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements to take
upon or through, or to keep and store within, the Premises all necessary
materials, tools and equipment); and (iii) permit Landlord, at reasonable times,
to show the Premises during ordinary business hours to any Mortgagee,
prospective purchaser of any interest of Landlord in the Building, the Property
or any portion thereof, prospective Mortgagee, or prospective assignee of any
Mortgage, and during the period of twelve months next preceding the Term
Expiration Date to any person contemplating the leasing of the Premises or any
part thereof.  If during the last month of the Term, Tenant shall have removed
substantially all of Tenant's property from the Premises, Landlord may
immediately enter and alter, renovate and redecorate the Premises, without
elimination or abatement of Rent, or incurring liability to Tenant for any
compensation, and such acts shall have no effect upon this Lease.  If Tenant
shall not be personally present to open and permit any entry into the Premises
at any time when for any reason an entry therein shall be necessary or
permissible, Landlord or Landlord's agents must nevertheless be able to gain
such entry by contacting a responsible representative of Tenant, whose name,
address and telephone number shall be furnished by Tenant.  Landlord shall
exercise its rights of access to the Premises permitted under any of the terms
and provisions of this Lease in such manner as to minimize, to the extent
practicable, interference with Tenant's use and occupation of the Premises.  If
an excavation shall be made or authorized by Landlord to be made upon the
Property, Tenant shall afford, to the person causing or authorized to cause such
excavation, license to enter upon the Premises for the purpose of doing such
work as said person shall deem necessary to preserve the Building, the Property
or any portion thereof from injury or damage and to support the same by proper
foundations without any claim for damage or indemnity against Landlord, or
diminution or abatement of Rent.

 

11.4.

Accidents to Sanitary and other Systems.  Tenant shall give to Landlord prompt
notice of any fire or accident in the Premises, the Building or elsewhere on the
Property and of any damage to, or defective condition in, any part or
appurtenance of the Building's or the Property's sanitary, electrical, heating
and air conditioning or other systems located in, or passing through, the
Premises.

 

11.5.

Signs, Blinds and Drapes.  Tenant shall not place any signs on the exterior of
the Building or elsewhere on the Property or on or in any window, public
corridor or door visible from the exterior of the Premises.  No drapes or blinds
may be put on or in any window nor may any drapes or blinds be removed by
Tenant.

 

--------------------------------------------------------------------------------

Page 20

 

11.6.

Estoppel Certificate.  Tenant shall at any time and from time to time upon not
less than ten (10) Business Days' prior notice by Landlord or by a Mortgagee to
Tenant, execute, acknowledge and deliver to the party making such request a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
Rent has been paid in advance, if any, and stating whether or not to the best
knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default of which the signer may
have knowledge, it being intended that any such statement delivered pursuant
hereto may be relied upon by any prospective purchaser of any interest in the
Building, the Property or any portion thereof, any Mortgagee or prospective
Mortgagee, any tenant or prospective tenant thereof, any prospective assignee of
any Mortgage, or any other party designated by Landlord.  The form of any such
estoppel certificate requested by a Mortgagee shall be satisfactory to such
Mortgagee.

 

11.7.

Requirements of Law - Fines and Penalties.  Tenant at its sole expense shall
comply with all laws, rules, orders and regulations of federal, state, county
and local governments (including without limitation, the Americans with
Disabilities Act, Public Law 101-336, 42 U.S.C. §§12101 et seq., as amended; the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., as amended; the
Comprehensive Environmental Response, Compensation and Responsibility Act of
1980, codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42
U.S.C. §9602 et seq., as amended; the Toxic Substances Control Act, 15 U.S.C.
§2061 et seq., as amended; the Massachusetts Oil and Hazardous Materials Release
Prevention and Response Act, M.G.L. c.21E, as amended; and the Massachusetts
Hazardous Waste Management Act, M.G.L. c.21C, as amended) and with any direction
of any public officer or officers, pursuant to law, which shall impose any duty
upon Landlord or Tenant with respect to and arising out of Tenant's use or
occupancy of the Premises, the Building or any other portion of the
Property.  If Tenant receives notice of any violation of law, ordinance, order
or regulation applicable to the Premises, the Building or any other portion of
the Property, it shall give prompt notice thereof to Landlord.

 

11.8.

Floor Loading.  Tenant shall not place a load upon any floor of the Premises,
the Building or other portion of the Property exceeding the floor load per
square foot area which such floor was designed to carry and which is allowed by
law.  Landlord reserves the right to prescribe the weight and position of all
equipment and fixtures, including computers and safes, which shall be placed so
as to distribute weight and which shall be placed and maintained by Tenant at
Tenant's expense in settings sufficient in Landlord's judgment to absorb and
prevent vibration, noise and annoyance.

 

11.9.

Tenant's Access.  Subject to such reasonable rules and regulations as Landlord
may impose from time to time, and causes beyond Landlord's reasonable control,
Tenant shall have the right, during the Term of the Lease, to have access to the
Premises, twenty-four hours per day, seven days per week.  Any rules,
regulations, mechanisms or procedures of Landlord with respect to controlling or
regulating access to the Premises, the Building or other portions of the
Property shall not be interpreted as imposing any duty on Landlord to provide
security for the Premises, the Building or any portion of the Property or any
person in the Premises, the Building or elsewhere on the Property.

 

11.10.

Survival.  Any and all liability for payments under this Lease, and any and all
liability for obligations (including, without limitation, indemnification
provisions) relating to the period prior to the expiration of the Term or
earlier termination of this Lease and/or for obligations that by their nature
arise thereafter, shall survive such expiration or earlier termination.

12.0

PARKING

From 8:00 am to 6:00 pm on Business Days, in the Garage and in common with other
tenants (on an unreserved, non-exclusive basis), Tenant shall have the right to
use the number of parking spaces shown in Article 1.0 of this Lease, “REFERENCE
DATA:”, under the defined term “Parking Spaces:”.

 

--------------------------------------------------------------------------------

Page 21

Tenant's use of Parking Areas on the Property shall be solely by Tenant's
employees and visitors. Landlord shall not be liable to Tenant and this Lease
shall not be affected if any parking rights of Tenant hereunder are impaired by
any law, ordinance or other governmental regulation imposed after the date of
the execution of this Lease.  Landlord reserves the right to grant to any other
tenant, person or entity the exclusive right to use specific parking spaces and
certain Parking Areas, including, without limitation, certain Parking Areas
within the Garage or elsewhere on the Property, which are now or may at some
future time be within controlled systems established by Landlord for the use by
certain tenants.  Landlord reserves the right to from time to time make changes
in Parking Areas and to from time to time implement or change procedures or
systems as Landlord determines necessary to monitor and/or control the use of
Parking Areas.

Tenant agrees to abide by all rules, regulations and procedures established by
Landlord for the use of Parking Areas as such may be changed from time to
time.  Landlord shall have the right to tow vehicles that are in violation of
any rule or regulation established by Landlord.

Notwithstanding anything herein contained to the contrary, Landlord agrees to
provide Tenant with Additional Parking Spaces in the Garage in common with other
tenants (on an unreserved, non-exclusive basis), and Tenant shall pay to
Landlord as Additional Rent, the Additional Parking Space Charge.  Landlord may
at Landlord’s discretion, by giving notice to Tenant, terminate Tenant's right
to use any one or all of such Additional Parking Spaces.  In the event Tenant's
right to use such Additional Parking Spaces is terminated, the Additional
Parking Space Charge for the use of each such Additional Parking Space so
terminated shall be abated from the date of such termination, and there shall be
no further reduction of Rent.

13.0

CASUALTY

In the event of loss of, or damage to, the Premises, the Building or the
Property or any portion thereof by fire or other casualty, the rights and
obligations of the parties hereto shall be as follows:

(a) If the Premises, or any part thereof, shall be damaged by fire or other
casualty, Tenant shall give prompt notice thereof to Landlord, and Landlord,
upon receiving such notice, shall proceed promptly and with due diligence,
subject to unavoidable delays and the terms of this Article 13.0, to repair, or
cause to be repaired, such damage; provided that Landlord shall not be required
(i) to repair any Tenant improvements except to the extent that, at least 30
days prior to the fire or other casualty, Landlord receives notice of such
improvements, proof of the costs thereof and such other information as
Landlord's insuror may require and (ii) to expend in excess of the net insurance
proceeds obtained by Landlord and made available to Landlord for such repairs
less all costs and expenses including adjustor's and attorney's fees of
obtaining such insurance proceeds.  In addition, Landlord's obligations shall be
subject to the rights of Mortgagees, applicable laws, including, without
limitation, zoning laws and building codes then in existence, and insurance
regulations.  If the Premises or any part thereof shall be rendered untenantable
by reason of such damage, Annual Base Rent shall proportionately abate for the
period from the date of such damage to the date when such damage shall have been
repaired.

(b) If, as a result of fire or other casualty, the whole or a substantial
portion of the Building or the Property is rendered untenantable, Landlord,
within ninety (90) days from the date of such fire or casualty, may terminate
this Lease by notice to Tenant, specifying a date not less than twenty (20) nor
more than forty (40) days after the giving of such notice on which the Term of
this Lease shall terminate.  If Landlord does not so elect to terminate this
Lease, then Landlord shall proceed with diligence to repair the damage to the
Premises and all facilities serving the same, if any, which shall have occurred,
and the Annual Base Rent shall meanwhile proportionately abate, all as provided
in Paragraph (a) of this Article.  However, if such damage is not repaired and
the Premises restored to substantially the same condition as they were prior to
such damage within six (6) months from the date of such damage, Tenant within
thirty (30) days from the expiration of such six (6) month period or from the
expiration of any extension thereof by reason of unavoidable delays as
hereinafter provided, may terminate this Lease by notice to Landlord, specifying
a date not more than sixty (60) days after the giving of such notice on which
the Term of this Lease shall terminate.  The period within which the required
repairs may be accomplished shall be extended by the number of days, not to
exceed one hundred eighty (180) days, lost as a result of unavoidable delays,
which term shall be defined to include all delays referred to in the Article
contained herein entitled “INABILITY TO PERFORM - EXCULPATORY CLAUSE”.

 

--------------------------------------------------------------------------------

Page 22

(c) Landlord shall not be required to repair or replace any of Tenant's business
machinery, equipment, cabinet work, furniture, personal property or other
installations, and no damages, compensation or claim shall be payable by
Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of the Premises, the Building, the Property or any portion
thereof.

(d) The provisions of this Article shall be considered an express agreement
governing any instance of damage or destruction of the Premises, the Building or
any portion thereof by fire or other casualty, and any law now or hereafter in
force providing for such a contingency in the absence of express agreement shall
have no application.

(e) In the event of any termination of this Lease pursuant to this Article, the
Term of this Lease shall expire as of the effective termination date as fully
and completely as if such date were the date originally fixed herein for the end
of the Term of this Lease.  Tenant shall have access to the Premises for a
period of thirty (30) days after the date of termination in order to remove
Tenant's personal property.

(f) Landlord's Architect's certificate, given in good faith, shall be deemed
conclusive of the statements therein contained and binding upon Tenant with
respect to the performance and completion of any repair or restoration work
undertaken by Landlord pursuant to this Article or the Article contained herein
entitled “CONDEMNATION - EMINENT DOMAIN”.

14.0

CONDEMNATION - EMINENT DOMAIN

In the event that the Building, the Property or any portion thereof shall be
taken or appropriated by eminent domain or shall be condemned for any public or
quasi-public use, or (by virtue of any such taking, appropriation or
condemnation) shall suffer any damage (direct, indirect or consequential) for
which Landlord or Tenant shall be entitled to compensation, then (and in any
such event) this Lease and the term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by Landlord to Tenant within sixty (60) days following the date on which
Landlord shall have received notice of such taking, appropriation or
condemnation.  In the event that the entire Premises or a portion of the
Premises or the access to the Premises shall be so taken, appropriated or
condemned such that Tenant shall be precluded from effectively utilizing the
Premises, then (and in any such event) this Lease and the Term hereof may be
terminated at the election of Tenant by a notice in writing of its election so
to terminate which shall be given by Tenant to Landlord within sixty (60) days
following the date on which Tenant shall have received notice of such taking,
appropriation or condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord's notice elect to terminate
this Lease and the Term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective.  In the event of
any such termination, this Lease and the Term hereof shall expire as of the
effective termination date as fully and completely as if such date were the date
originally fixed herein for the end of the Term of this Lease.  If neither party
(having the right so to do) elects to terminate, Landlord will, with reasonable
diligence and at Landlord's expense, restore the remainder of the Premises, or
the remainder of the means of access, as nearly as practical to the same
condition as obtained prior to such taking, appropriation or condemnation in
which event (i) a just proportion of the Annual Base Rent, according to the
nature and extent of the taking, appropriation or condemnation and the resulting
permanent injury to the Premises and the means of access thereto, shall be
permanently abated, and (ii) a just proportion of the remainder of the Annual
Base Rent, according to the nature and extent of the taking, appropriation or
condemnation and the resultant injury sustained by the Premises and the means of
access thereto, shall be abated until what remains of the Premises and the means
of access thereto shall have been restored as fully as may be for permanent use
and occupation by Tenant hereunder.

 

--------------------------------------------------------------------------------

Page 23

Except for any award specifically reimbursing Tenant for moving or relocation
expenses and except for any award specifically made to Tenant for interruption
of Tenant's business, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation.  In implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
and retain all such compensation and damages, grants to Landlord all and
whatever rights (if any) Tenant may have to such compensation and damages, and
agrees to execute and deliver all and whatever further instruments of assignment
as Landlord may from time to time request.  In the event of any taking of the
Premises or any part thereof for temporary use, (i) this Lease shall be and
remain unaffected thereby, and (ii) Tenant shall be entitled to receive for
itself any award made for such use, provided, that if any taking is for a period
extending beyond the Term of this Lease, such award shall be apportioned between
Landlord and Tenant as of the Term Expiration Date.

15.0

DEFAULT

 

15.1.

Conditions of Limitation - Re-entry - Termination.  This Lease and the herein
term and estate are upon the condition that if (a) Tenant shall neglect or fail
to perform or observe any of Tenant's covenants herein, including (without
limitation) the covenants with regard to the payment when due of Rent; or (b)
Tenant shall be involved in financial difficulties as evidenced by an admission
in writing by Tenant of Tenant's inability to pay its debts generally as they
become due, or by the making or offering to make a composition of its debts with
its creditors; or (c) Tenant shall make an assignment or trust mortgage, or
other conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors, or (d) the leasehold hereby created
shall be taken on execution or by other process of law and shall not be revested
in Tenant within sixty (60) days thereafter; or (e) a receiver, sequester,
trustee or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or a substantial part of Tenant's property
and such appointment shall not be vacated within sixty (60) days; or (f) any
proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganization, arrangements, compositions or other relief from creditors, and,
in the case of any such proceeding instituted against it, if Tenant shall fail
to have such proceeding dismissed within thirty (30) days or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding; or (g) any
event shall occur or any contingency shall arise whereby this Lease, or the term
and estate thereby created, would (by operation of law or otherwise) devolve
upon or pass to any person, firm or corporation other than Tenant, except as
expressly permitted under the Article of this Lease entitled “ASSIGNMENT,
MORTGAGING, SUBLETTING, ETC.”; or (h) Tenant shall vacate all or substantially
all of the Premises; or (i) a default by Tenant under the Sublease, or, if
Landlord has exercised its rights under Section 3(a) of the Consent to cause
Tenant to assume obligations under the Master Lease, a default by Tenant under
the “Master Lease” (as defined in the Consent); then, and in any such event
Landlord may, in a manner consistent with applicable law, immediately or at any
time thereafter declare this Lease terminated by notice to Tenant or, without
further demand or notice, enter into and upon the Premises (or any part thereof
in the name of the whole), and in either such case (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or other charges
due hereunder or preceding breach of covenant and without prejudice to Tenant's
liability for damages as hereinafter stated), this Lease shall immediately
terminate (“Default Termination”).  The words “re-entry” and “re-enter” as used
in this Lease are not restricted to their technical legal meaning.  As used in
items (b), (c), (e) and (f) of this Section, the term “Tenant” shall also be
deemed to refer to any guarantor of Tenant's obligations hereunder.

 

15.2.

Damages - Termination.  In the event of a Default Termination, Tenant shall be
liable to Landlord and shall pay to Landlord (i) monthly in advance all Rent
accruing from the date of a Default Termination through the date scheduled for
the Term of this Lease to expire had the Default Termination not occurred plus
(ii) all other unpaid Rent and other Tenant obligations accruing prior to the
Default Termination, which amounts shall be paid immediately upon Default
Termination; provided that at Landlord's election, exercisable by Landlord at
the time of a Default Termination or at any time thereafter (“Landlord's
Acceleration Election”), in addition to all other unpaid Rent and other Tenant
obligations accruing prior to Landlord's Acceleration Election (including,
without limitation the amounts set forth in (i) and (ii) above in this

 

--------------------------------------------------------------------------------

Page 24

 

paragraph), Tenant shall pay to Landlord as liquidated damages (and not as a
penalty) the aggregate amount of Rent accruing or which would accrue during the
period starting with the exercise of Landlord's Acceleration Election and ending
with the date scheduled for the expiration of the Term of this Lease had the
Default Termination not occurred on an accelerated basis.

In the event of a Default Termination, Landlord may lease the Premises, all or
any portion thereof, at any time and from time to time to such other parties and
on such terms as Landlord, in Landlord's sole discretion, may determine.  Such
re-letting shall not release Tenant from any liability whatsoever except that,
if and only to the extent required by applicable law, Landlord shall apply
monies collected from any such re-letting to Tenant's obligations after first
deducting Landlord's expenses incurred to obtain possession of the Premises,
remove property belonging to Tenant or persons claiming by through or under
Tenant from the Premises (including, without limitation, any warehouse or
storage charges), all expenses of every sort incurred by Landlord in conjunction
with re-letting the Premises (including, without limitation, brokerage fees,
legal and other professional fees and construction and construction management
costs) and all administrative and managerial expenses associated with any of the
forgoing, which such expenses may include, without limitation, hourly fees for
personnel and an allocation for overhead and profit; provided that in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder and provided further that, in any suit
for the collection of damages pursuant to this subparagraph, Tenant shall in no
event be entitled to a credit for any net rents from a re-letting except to the
extent that such net rents are actually received by Landlord.

Suit or suits for the recovery of damages, or any installments thereof, may be
brought by Landlord from time to time at Landlord's election, and nothing
contained herein shall be deemed to require Landlord to postpone any suit until
the date scheduled for the expiration of the Term of this Lease had the Default
Termination not occurred.

In the case of any event of default by Tenant under this Lease (whether or not
such default results in a Default Termination), in addition to all of Tenant's
other obligations under this Lease, Tenant shall be liable to Landlord for and
shall pay to Landlord upon demand all expenses, costs and other obligations
which Landlord may incur by reason of or related to any such default, including,
without limitation, legal, professional, administrative and managerial expenses
(which expenses may include, without limitation, hourly fees for personnel and
an allocation for overhead and profit).

Nothing in this Section or elsewhere in the Lease shall be construed as limiting
or precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

Landlord and Tenant each waive their respective rights to a jury trial of any
monetary or non-monetary claim or cause of action based upon or arising out of
this Lease, including, without limitation, contract claims, tort claims, breach
of duty claims and all other common law or statutory claims.  Each party
recognizes and agrees that the foregoing mutual waiver constitutes a material
inducement for it to enter into this Lease.  Each party represents and warrants
that it has reviewed this waiver with its respective legal counsel and knowingly
and voluntarily waives its jury trial rights following such consultation.

 

15.3.

Fees and Expenses.  If Tenant shall default in the performance of any covenant
on Tenant's part to be performed as in this Lease contained, Landlord may
immediately, or at any time thereafter, without notice, perform the same for the
account of Tenant.  If Landlord at any time is compelled to pay or elects to pay
any sum of money, or do any act which will require the payment of any sum of
money, by reason of the failure of Tenant to comply with any provision hereof,
or if Landlord is compelled to or does incur any expense, including without
limitation reasonable attorneys' fees, in instituting, prosecuting and/or
defending any action or proceeding instituted by reason of any default of Tenant
hereunder or any costs incurred in recovering possession of the Premises after
the termination of the Lease, Tenant shall on demand pay to Landlord by way of
reimbursement the sum or sums so paid by Landlord with all interest, costs and
damages.

 

--------------------------------------------------------------------------------

Page 25

 

15.4.

Landlord's Remedies Not Exclusive.  The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including without limitation the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

 

15.5.

Grace Period.  Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease (a)
for default by Tenant in the payment when due of Rent, if Tenant shall cure such
default within ten (10) days after written notice thereof given by Landlord to
Tenant, or (b) for default by Tenant in the performance of any other covenant,
if Tenant shall cure such default within a period of thirty (30) days after
written notice thereof given by Landlord to Tenant (except where the nature of
the default is such that remedial action should appropriately take place sooner,
as indicated in such written notice), or with respect to covenants other than to
pay a sum of money within such additional period as may reasonably be required
to cure such default if (because of governmental restrictions or any other cause
beyond the reasonable control of Tenant) the default is of such a nature that it
cannot be cured within such thirty (30)-day period, provided, however, (1) that
there shall be no extension of time beyond such thirty (30)-day period for the
curing of any such default unless, not more than ten (10) days after the receipt
of the notice of default, Tenant in writing (i) shall specify the cause on
account of which the default cannot be cured during such period and shall advise
Landlord of its intention duly to institute all steps necessary to cure the
default and (ii) shall as soon as may be reasonable duly institute and
thereafter diligently prosecute to completion all steps necessary to cure such
default and, (2) that no notice of the opportunity to cure a default need be
given, and no grace period whatsoever shall be allowed to Tenant, if the default
is incurable or if the covenant or condition the breach of which gave rise to
the default had, by reason of a breach on a prior occasion, been the subject of
a notice hereunder to cure such default.

16.0

ABANDONED PROPERTY

Any personal property in which Tenant has an interest which shall remain in the
Premises, the Building or elsewhere on the Property after the expiration or
termination of the Term of this Lease shall be conclusively deemed to have been
abandoned, and may be disposed of in such manner as Landlord may see fit.

17.0

SUBORDINATION

This Lease is subject and subordinate in all respects to the lease dated April
1, 1968 between the Massachusetts Turnpike Authority, as landlord, and Landlord
as tenant, as amended, and to any future ground lease, to all mortgages and
other matters of record and to mortgages which may hereafter be placed on or
affect this Lease, the Building, the Property or any portion thereof or
Landlord's interest or estate therein, and to each advance made or hereafter to
be made under any such mortgages, and to all renewals, modifications,
consolidations, replacements and extensions thereof and substitutions
therefor.  This Article shall be self-operative and no further instrument of
subordination shall be required.  In confirmation of such subordination, Tenant
shall execute and deliver promptly any certificate acknowledging or confirming
such subordination that Landlord or any mortgagee or their respective successor
in interest may request.

Landlord shall, upon receipt of Tenant’s written request, use reasonable efforts
to obtain a Subordination, Non-Disturbance and Attornment agreement from any
future Mortgagees holding mortgages covering real estate of which the Premises
is a part.  The failure of the Landlord to obtain any such agreement shall not
be a default by Landlord under this Lease.  Tenant shall reimburse Landlord upon
demand, as Additional Rent, for Landlord's reasonable legal, professional,
administrative, managerial and all other expenses (which expenses may include,
without limitation, hourly fees for administrative and management personnel and
an allocation for overhead and profit) related to any such request by Tenant.

 

--------------------------------------------------------------------------------

Page 26

18.0

QUIET ENJOYMENT

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to all Mortgages to which
this Lease is subject and subordinate.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshall or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing Tenant's
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the Premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, county, state or
federal governments.

19.0

ENTIRE AGREEMENT - WAIVER - SURRENDER

 

19.1.

Entire Agreement.  This Lease and the Exhibits made a part hereof contain the
entire and only agreement between the parties relative to the Premises and any
and all statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged
herein.  Tenant acknowledges that all representations, and statements upon which
it relied in executing this Lease are contained herein and that Tenant in no way
relied upon any other statements or representations, written or oral.  Any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Lease in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is
sought.  Nothing herein shall prevent the parties from agreeing to amend this
Lease and the Exhibits made a part hereof as long as such amendment shall be in
writing and shall be duly signed by both parties.

 

19.2.

Waiver by Landlord.  The failure of Landlord to seek redress for violation, or
to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of Rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach.  The failure of Landlord to enforce
any of such Rules and Regulations against Tenant or any other tenant, licensee
or occupant in the Building or elsewhere on the Property shall not be deemed a
waiver of any such Rules and Regulations.  No provisions of this Lease shall be
deemed to have been waived by Landlord unless such waiver be in writing signed
by Landlord.  No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly Rent herein stipulated shall be deemed to be other than on
account of the stipulated Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment of rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such rent or pursue any
other remedy in this Lease provided.

 

19.3.

Surrender.  No act or thing done by Landlord during the term hereby demised
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by
Landlord.  No employee of Landlord or of Landlord's agents shall have any power
to accept the keys of the Premises prior to the termination of this Lease.  The
delivery of keys to any employee of Landlord or of Landlord's agents shall not
operate as a termination of the Lease or a surrender of the Premises.

20.0

INABILITY TO PERFORM - EXCULPATORY CLAUSE

Landlord shall be relieved from performing its obligations under this Lease if
Landlord is prevented or delayed from doing so by reason of strikes or labor
troubles or any other similar or dissimilar cause whatsoever beyond Landlord's
reasonable control, including but not limited to, governmental

 

--------------------------------------------------------------------------------

Page 27

preemption in connection with a national emergency or by reason of any rule,
order or regulation of any department or subdivision thereof of any governmental
agency or by reason of the conditions of supply and demand which have been or
are affected by war, hostilities or other similar or dissimilar emergency.  In
each such instance of inability of Landlord to perform, Landlord shall exercise
reasonable diligence to eliminate the cause of such inability to perform.

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord's assets other than Landlord's interest in the
Building of which the Premises are a part, and Tenant agrees to look solely to
such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord (which term
shall include, without limitation any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) ever be personally liable for any such liability.  This
paragraph shall not limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or to take any other action which shall not
involve the personal liability of Landlord to respond in monetary damages from
Landlord's assets other than Landlord's interest in said real estate, as
aforesaid.  Notwithstanding anything to the contrary contained in this Lease, in
no event shall Landlord be liable for consequential damages.

Landlord shall not be in default unless a failure to perform an obligation
remains uncured for more than thirty (30) days following written notice from
Tenant specifying the nature of such default, or such longer period as may be
reasonably required to correct such default.

21.0

LANDLORD'S CONSENT

It is understood and agreed that whenever Landlord's consent or approval is
required, either expressed or implied, by any provision of this Lease, the
consent or approval may be granted or withheld arbitrarily in Landlord's sole
discretion unless otherwise specifically stated in such
provision.  Notwithstanding anything to the contrary contained in the Lease, if
any provision of the Lease obligates Landlord not to unreasonably withhold its
consent or approval, an action for specific performance will be Tenant's sole
right and remedy in any dispute as to whether Landlord has breached such
obligation.

22.0

RIGHT TO RELOCATE

Landlord reserves the right to relocate the Premises to space elsewhere in the
Building comparable to the Premises with respect to size, condition, finish,
design and functional layout (the “Relocation Space”) by giving Tenant
reasonable prior written notice (the “Relocation Notice”) of Landlord's
intention to relocate the Premises.  If within 30 days after the date of the
Relocation Notice, Landlord and Tenant have not agreed upon the specific space
to which the Premises are to be relocated to and the timing of such relocation,
then, at any time until Landlord and Tenant (i) agree upon the specific space to
which the Premises are to be relocated and the timing of such relocation and
(ii) execute an amendment to this Lease with respect to such agreement, Landlord
may terminate this Lease by notice to Tenant.  If Landlord elects to terminate
this Lease, then this Lease shall terminate on that date which is 30 days after
the date of the notice to terminate this Lease given pursuant to the immediately
preceding sentence.  If Landlord and Tenant do agree upon the space to which the
Premises are to be relocated to and the timing of such relocation, then Tenant
agrees to execute an amendment to the Lease setting forth such
agreement.  Landlord agrees to pay the reasonable costs of moving Tenant to such
other space (including, without limitation, the reasonable cost to relocate
Tenant’s phone and computer systems and the reasonable cost for a moving
contractor to pack and unpack Tenant’s personal property to the extent a moving
contractor would typically perform such function) and the reasonable cost to
replace any letterhead and business cards existing as of the effective date of
any relocation if and to the extent such letterhead and business cards are
rendered obsolete solely as a result of such relocation.  Except as may be
mutually agreed to in writing in the form of an amendment to this Lease, the
exercise of Landlord’s rights pursuant to this Article shall not in and of
itself give rise to any increase or decrease in Rent.  If construction in the
Relocation Space is required in order to make the Relocation Space comparable to
the Premises (as required above in this Article 22.0, “RIGHT TO RELOCATE”), such
construction shall be performed by Landlord at Landlord’s expense and shall be
Substantially Complete prior to any relocation.

 

--------------------------------------------------------------------------------

Page 28

23.0

BILLS AND NOTICES

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant.  Tenant's failure to make timely payment of any amounts indicated by
such bills and statements, whether for work done by Landlord at Tenant's
request, reimbursement provided for by this Lease or for any other sums properly
owing by Tenant to Landlord, shall be treated as a default in the payment of
Rent, in which event Landlord shall have all rights and remedies provided in
this Lease for the nonpayment of Rent.

Any notice by either party to the other party shall be in writing.  Any notice
from Landlord to Tenant related to the Premises or to the occupancy thereof
shall be deemed duly served if and when such notice is (i) addressed to Tenant
and left at the Premises or (ii) sent to Tenant at Tenant's Address by
registered or certified mail, return receipt requested, postage prepaid or by
FedEx, UPS or other nationally known reputable overnight courier service.  Any
notice from Tenant to Landlord related to the Premises or to the occupancy
thereof shall be deemed duly served if and when such notice is sent to Landlord
at Landlord's Address by registered or certified mail, return receipt requested,
postage prepaid or by FedEx, UPS or other nationally known reputable overnight
courier service.

Landlord may change Landlord's Address and Tenant may change Tenant's Address by
delivering or sending a notice in accordance with the foregoing paragraph to the
other party  stating the change and setting forth the changed address, provided
such changed address is within the United States.

24.0

HOLDOVER

If Tenant remains in the Premises, the Building or elsewhere on the Property
beyond the expiration or earlier termination of the Term of this Lease such
holding over shall not be deemed to create any tenancy, but Tenant (a) shall be
a tenant-at-sufferance only, (b) shall pay Rent to Landlord at the times and
manner determined by Landlord at a daily rate in an amount equal to three times
the daily rate of the Rent and other sums payable under this Lease as of the
last day of the Term of this Lease and (c) shall indemnify, defend and hold
harmless Landlord from and against any and all damages, liabilities, claims and
losses relating to or arising as a result of such holding over.

25.0

NO OPTION

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith.  The
submission of this document for examination and negotiation does not constitute
an offer or agreement to lease, or a reservation of, or option for the Premises
and this document shall become effective and binding as a lease only upon the
execution and delivery hereof by both Landlord and Tenant.  If Tenant executes
all of the execution copies of this document and returns them to Landlord, such
action shall constitute an irrevocable offer by Tenant to enter into this
document as a lease, which offer Landlord may accept by executing the same and
returning one (1) fully executed copy to Tenant at any time within two (2) weeks
after receipt of such execution copies by Landlord.  If Landlord does not accept
such offer within said two (2) week period, it shall be deemed to have been
rejected; and upon rejection (either by lapse of time as aforesaid or by notice
from Landlord to Tenant), Landlord will destroy all of said execution
copies.  If Tenant is a corporation, it agrees that the person executing this
Lease for it has full authority to do so, and also to execute any notice,
receipt, consent, amendment of the Lease, or any other document pertaining to
the Lease or the Premises until such time as Landlord receives notice from
Tenant to the contrary.

26.0

PARTIES BOUND - SEIZIN OF TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of the Article contained
herein entitled “ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.” hereof shall operate
to vest any rights in any successor or assignee of Tenant and that the
provisions of this Article shall not be construed as modifying the conditions of
limitation contained in the Article contained herein entitled “DEFAULT”.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the Building, the Property or any portion thereof, Landlord
ceases to be the owner of the “landlord's” interest in the Premises, Landlord
shall be entirely freed and relieved from the performance and observance

 

--------------------------------------------------------------------------------

Page 29

thereafter of all covenants and obligations hereunder accruing thereafter on the
part of Landlord to be performed and observed, it being understood and agreed in
such event (and it shall be deemed and construed as a covenant running with the
land) that the person succeeding to Landlord's ownership of said reversionary
interest shall thereupon and thereafter assume, and perform and observe, any and
all of such covenants and obligations of Landlord.

27.0

MISCELLANEOUS

 

27.1.

Separability.  If any provision of this Lease or portion of such provision or
the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.  In the event that any charge under this Lease is
interpreted to be the payment of interest, the rate of interest shall be equal
to the lesser of the amount stated in the Lease or the maximum amount permitted
by law.

 

27.2.

Independent Covenants. The covenant and agreement of Tenant to pay to Landlord
Annual Base Rent, Real Estate Taxes, Operating Expenses, Additional Rent or any
other payment to Landlord or any covenant or agreement of Tenant to make
payments to third parties (such as direct payments to a taxing authority) shall
be independent of any covenant in this Lease to be performed by Landlord; and
default in Landlord's performance of any such covenant shall not be a basis for
Tenant to cease or reduce payment to Landlord of Annual Base Rent, Real Estate
Taxes, Operating Expenses, Additional Rent or any other payment to Landlord, or
to cease or reduce payments to third parties, or to terminate this Lease.

 

27.3.

Captions.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

 

27.4.

Landlord or Tenant.  The words “Landlord” and “Tenant” as used in this Lease may
extend to and be applied to several parties whether male or female and to
corporations and partnerships, and words importing the singular may include the
plural and all obligations of Tenant as herein defined shall be joint and
several.  Each of the provisions of this Lease shall bind and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
parties hereto and it is specifically understood that Landlord has the right to
assign all of its right, title and interest, or any portion thereof, in and to
this Lease and any amendments thereto to any other party or entity during the
Term of this Lease and any extension thereof and that Tenant shall execute any
and all instruments that may be necessary to acknowledge and assent to such
assignment.

 

27.5.

Broker.  Each party represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of space in the Building or
elsewhere on the Property, with any broker or had its attention called to the
Premises or other space to let in the Building or elsewhere on the Property, by
any broker other than the Broker (if any) listed in the Article of this Lease
entitled “REFERENCE DATA” whose commission shall be the responsibility of
Landlord.  Each party agrees to exonerate and save harmless and indemnify the
other against any claims for a commission by any other broker, person or firm,
with whom such party has dealt in connection with the execution and delivery of
this Lease or out of negotiations between Landlord and Tenant with respect to
the leasing of other space in the Building or elsewhere on the Property.

 

27.6.

Governing Law.  This Lease is made pursuant to, and shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

 

27.7.

Assignment of Lease and/or Rents.  With reference to any assignment by Landlord
of its interest in this Lease and/or the Rent payable hereunder, conditional in
nature or otherwise, which assignment is made to or held by a bank, trust
company, insurance company or other institutional lender holding a Mortgage on
the Building, the Property or any portion thereof, Landlord and Tenant agree:

(a) that the execution thereof by Landlord and acceptance thereof by such
Mortgagee shall never be deemed an assumption by such Mortgagee of any of the
obligations of Landlord hereunder, unless such Mortgagee shall, by written
notice sent to Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such Mortgagee shall be treated as having assumed
Landlord's obligations hereunder only upon foreclosure of such Mortgagee's
Mortgage and the taking of possession of the Premises after having given notice
of its intention to succeed to the interest of Landlord under this Lease.

 

--------------------------------------------------------------------------------

Page 30

 

27.8.

Notice of Lease.  Tenant agrees that it will not record this Lease in any
Registry of Deeds or Registry District.

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.

 

GATEWAY REALTY TRUST

 

Acer Therapeutics Inc.

 

 

 

 

 

 

 

BY:

 

Commonwealth Development LLC,

 

 

 

 

as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ James A. Magliozzi

 

By

 

/s/ Chris Schelling

 

 

James A. Magliozzi, Manager

 

Name:

 

Chris Schelling

 

 

 

 

Title:

 

CEO & Founder, duly authorized

 

 

 

 

 

 

 

 

 

 

 

 

 

4/6/2018

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LEASE PLAN

 

[g201805141716439584609.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

CLEANING SERVICES

 

LOBBY AND COMMON AREAS

•

Clean and disinfect water fountains

•

Clean directory and signage

•

Clean doors, walls, windows, mullions and metal work

•

Clean hard surface floors

•

Dust horizontal surfaces

•

Empty trash receptacles

•

High dusting (exit signs, light fixtures and air diffusers)

•

Vacuum all carpets and mats

 

LAVATORIES

•

Clean mirrors, walls, rest room supply dispensers and toilet partitions.

•

Clean and disinfect countertops, sinks and toilets

•

Empty trash receptacles

•

High dusting (exit signs, light fixtures and air diffusers)

•

Refill rest room supply dispensers

•

Sweep and wash floors

 

TENANT AREAS

•

Dry mop tile floors

•

Dust open horizontal surfaces

•

Empty trash receptacles

•

High dusting (exit signs, light fixtures and air diffusers)

•

Vacuum all carpets

 

--------------------------------------------------------------------------------

 

EXHIBIT C

RULES AND REGULATIONS

1.

The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Property shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2.

No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior written consent of Landlord.  No
curtains, blinds, shades, or screens shall be attached or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior written consent of Landlord.  Such awnings,
projections, curtains, blinds, shades, screens, or other fixtures must be of a
quality type, design and color, and attached in a manner, approved by Landlord
in writing in advance.

3.

No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant of the Building without the prior
written consent of Landlord.  Interior signs on doors and directory tables, if
any, shall be of a size, color and style approved by Landlord in writing and in
advance.

4.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor placed in the halls, corridors, vestibules
or other parts of the Building.

6.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.

7.

No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant.  No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as Landlord may direct.  No tenant or occupant
shall install any resilient tile or similar floor covering in the premises
demised to such tenant or occupant except in a manner approved by Landlord in
writing and in advance.

8.

No bicycles, vehicles, dogs (except for seeing eye dogs and similar animals) or
other animals, birds or pets of any kind shall be brought into or kept in or
about the premises demised to any tenant.  Bicycles may be stored in racks, if
any, furnished for such purpose by Landlord in a common area of the
Property.  No cooking shall be done or permitted in the Building by any tenant
without the approval of Landlord.  No tenant shall cause or permit any unusual
or objectionable odors to emanate from the premises demised to such tenant.

9.

Without the prior written consent of Landlord, no space in the Building shall be
used for manufacturing, or for the sale of merchandise, goods or property of any
kind at auction.

10.

No tenant shall make, or permit to be made, any unseemly or disturbing noises or
disturb or interfere with other tenants or occupants of the Building or
neighboring buildings or premises whether by the use of any musical instrument,
radio, television set or other audio device, unmusical noise, whistling,
singing, or in any other way.  Nothing shall be thrown out of any doors or
windows.

11.

Each tenant must, upon the termination of its tenancy, restore to Landlord all
keys of stores, storage areas, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.

12.

All removals from the Building, or the carrying in or out of the Building or the
premises demised to any tenant, of any safes, freight, furniture, or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine, from time to time.  Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of the Building Rules or the
provisions of such tenant's lease.

i

--------------------------------------------------------------------------------

 

13.

No tenant or occupant shall purchase spring water, ice, food, beverage, lighting
maintenance, cleaning towels or other like service, from any company or person
not approved by Landlord in writing and in advance, which approval shall not be
unreasonably withheld.

14.

Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord's opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

15.

Each tenant, before closing and leaving the premises demised to such tenant at
any time, shall see that all entrance doors are locked and windows closed.

16.

Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Landlord's agents, contractors, and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

17.

No premises shall be used, or permitted to be used, for lodging or sleeping, or
for any immoral or illegal purpose.

18.

There shall not be used in the Building, either by any tenant or occupant or by
their agents or contractors, in the delivery or receipt of merchandise, freight
or other matter, any hand trucks or other means of conveyance except those
equipped with rubber tires, rubber side guards and such other safeguards as
Landlord may require.

19.

Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

20.

If the premises demised to any tenant become infested with vermin, such tenant,
at its sole cost and expense, shall cause its premises to be exterminated from
time to time, to the satisfaction of Landlord, and shall employ such
exterminators therefor as shall be approved by Landlord in writing and in
advance.

21.

No premises shall be used, or permitted to be used, at any time, without the
prior written approval of Landlord, as a store for the sale or display of goods,
wires or merchandise of any kind, or as a restaurant, shop, booth, bootblack or
other stand, or for the conduct of any business or occupation which
predominantly involves direct patronage of the general public in the premises
demised to such tenant, or for manufacturing or for other similar purpose.

22.

No tenant shall move, or permit to be moved, into or out of the Building or the
premises demised to such tenant, any heavy or bulky matter, without the specific
approval of Landlord.  If any such matter requires special handling, only a
person holding a Master Rigger's license shall be employed to perform such
special handling.  No tenant shall place, or permit to be placed, on any part of
the floor or floors of the premises demised to such tenant, a load exceeding the
floor load per square foot which such floor was designed to carry and which is
allowed by law.  Landlord reserves the right to prescribe the weight and
position of safes and other heavy matter, which must be placed so as to
distribute the weight.

23.

The requirements of tenants will be attended to only upon application at the
office of the Building.  Building employees shall not be required to perform,
and shall not be requested by any tenant or occupant to perform, any work
outside of their regular duties, unless under specific instructions from the
office of the managing agent of the Building.

24.

Tenant shall not block access to heating and air conditioning or other equipment
or elements of the Building to be maintained by Landlord, whether by the
placement of Tenant’s furniture or equipment or otherwise.  In the event such
heating and air conditioning or other equipment or element of the Building is
blocked by the placement of Tenant’s furniture or equipment or otherwise,
Tenant, at Tenant’s expense, shall upon request of Landlord immediately move
such equipment.

1.



ii

--------------------------------------------------------------------------------

 

EXHIBIT D

WORK LETTER

Landlord shall provide all plans and drawings necessary to modify the Premises
pursuant to this Work Letter.  If Tenant elects to make material changes to the
work described in this Work Letter and such changes increase the cost of the
plans and drawings or of the work or cause a delay in the production of the
plans and drawings or of the work, then all such changes, delays and any related
costs shall be at the sole cost and expense of Tenant.

Landlord shall furnish labor and materials as necessary to modify the Premises
pursuant to this Work Letter using Building Standard Construction Items
(Building Standard Construction Items are set forth in Exhibit E).  Landlord
shall perform the required to be performed by Landlord pursuant to this Work
Letter in a good and workman like manner.  Unless otherwise specifically
specified in this Work Letter, all items, including, without limitation,
construction items which are not Building Standard Construction Items and which
are to be provided at Landlord's expense, if any, will be standard basic,
in-stock, locally available items and the specific manufacturer, model, and
style will be at Landlord's sole discretion.  The additional costs of any custom
colors or sizes or any special-order items, the cost of any construction items
which are not Building Standard Construction Items, and the cost of any Building
Standard Construction Items which are in excess of the quantity of Building
Standard Construction Items to be provided pursuant to Exhibit E shall be paid
to Landlord by Tenant within 30 days of Tenant's receipt of an invoice for such
additional costs.

Notwithstanding anything to the contrary in this Exhibit D, “Work Letter”, or
elsewhere in the Lease, Landlord’s obligation to perform modifications in the
Premises shall include only as specifically stated in this Work Letter the
following: replace existing 2’ x 4’ parabolic lens fluorescent ambient light
fixtures with building typical premium LED ambient light fixtures, install a
building typical sink and faucets in existing counter top along with sink
related plumbing, electrical and other sink related modifications, remove all
abandoned telephone/data jacks and related wiring and patch and match affected
walls.

In addition to modifying the Premises as required pursuant to this Work Letter
with Building Standard Construction Items, Landlord agrees to provide the
following construction items at the Landlord's expense:

 

•

Building typical premium 2’ x 4’ LED ambient light fixtures throughout

 

•

One building typical sink and faucet set-up with point of use water heater along
with modification to existing countertop and lower cabinets as applicable and
necessary related plumbing and electrical.

Unless otherwise specifically set forth above, the following items, if
applicable, and any related costs will be at the sole expense of Tenant:

 

•

Any plumbing, plumbing fixtures and equipment required by Tenant, including,
without limitation, any plumbing, plumbing fixtures and equipment related to any
kitchen or sink areas.

 

•

Special or dedicated circuits or electrical connections in excess of the number
of or of a different type than circuits and receptacles ordinarily provided for
standard office space and costs related to the connection of Tenant's computers
or other equipment.

 

•

Other than as provided for standard office space, heating, ventilation, air
conditioning, humidification or air filtration (“HVAC”) required because of
Tenant's processes, at Tenant's election or to meet any other special needs of
Tenant.

 

•

Millwork, countertop, cabinetry or shelving.

 

•

Glass and glazing within the Premises.

 

•

Modifications to the building standard construction of partitions, doors and
frames, flooring and base, painting, lighting fixtures, convenience outlets, or
air diffusers required because of Tenant's processes, the installation of
Tenant's equipment, at Tenant's election or to meet any other special needs of
Tenant, including, without limitation, walls extending to underside of slab,
blocking,

 

--------------------------------------------------------------------------------

 

 

special sound insulation, modified doors, folding or retractable doors, access
or raised flooring and any costs related to the foregoing.

 

•

Tenant's moving and equipment rigging costs.

Tenant shall provide at its expense, all labor, equipment and materials related
to the installation and operation of its own telephone, telecommunications,
security and computer systems, and any other fixtures and/or equipment required
by Tenant.

Notwithstanding anything to the contrary contained above in this Work Letter or
elsewhere in the Lease, Tenant shall, at Tenant’s expense, be responsible for
providing Landlord with Tenant’s finish selection specifications, including,
without limitation, detailed specifications and locations if and as applicable
for paint colors, carpet, vinyl base and VCT, plastic laminate or other counter
tops, millwork, blocking in walls, special electrical needs, etc.  Such
information shall be delivered to Landlord complete and accurate in the then
current industry best-practices format no later than one week after Lease
execution.  Failure of Tenant to provide such information by such time and in
such format shall constitute a delay in the production of the plans and drawings
caused by Tenant.  Landlord shall have no obligation to provide interior design
services, the burden for which shall rest solely with Tenant.

 

2

--------------------------------------------------------------------------------

 

EXHIBIT E

BUILDING STANDARD CONSTRUCTION ITEMS

Partitions:

 

•

2 1/2” wide, 20 gauge metal studs, 24” on center with 1/2” gypsum wall board

Interior Doors and Frames:

 

•

One door, frame and hardware set per 250 square feet of usable space

 

•

Door and Frame Construction:  8'-0” x 3'-0” x 1 3/4” solid core flush wood door
with oak veneer faces and hollow metal 16 gauge knock down frames

Hardware:

 

•

Hinges - 4 ea., Stanley, F179 Series, 4 1/2 x 4 1/2”, US 26D finish (or
comparable)

 

•

Passage Set - 1 ea., Schlage “S” Series Lever handle, US 26D finish (or
comparable)

 

•

Door Stop - 1 ea., Ives, floor mounted, #436, US 26D finish (or comparable)

 

•

Silencers - 3 ea., Ives #20

 

•

Closer - where required by code

Flooring and Base:

 

•

Cut Pile Carpet; 30 oz., Shaw Commercial Carpets (or comparable)

 

•

Loop Pile Carpet; 26 oz., Karastan/Bigelow (or comparable)

 

•

Vinyl Composition Tile (VCT); 12” x 12” x 1/8” Tarkett “Basics”

 

•

Vinyl Base; 4” vinyl base, cove edge at vinyl flooring, straight edge at
carpeted areas, Nafco Supreme (or comparable)

Ceiling

 

•

Standard ceiling height 8'-3” +/-, subject to existing building systems

 

•

Armstrong Fissured Tegular Minatone, 2'x2' lay-in No. L705A

Painting:

 

•

Walls; primed and 1 coat (flat)

 

•

Frames; primed and 2 coats (semi-gloss)

 

•

Doors; 3 coats polyurethane

Lighting Fixtures:

 

•

One fixture per 100 square feet of usable space

 

•

Type of fixture:  Fluorescent 18 cube;  2' x 4' lay in, 3 bulb fluorescent
fixture

 

•

One wall switch per room or 10 ceiling fixtures

Convenience Outlets:

 

•

One standard, white or ivory, duplex electrical receptacle as required by code.

Air Difusers:

 

•

As required to provide 1 CFM per usable square foot.

 